                         IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                       WESTERN DIVISION
_________________________________________
JOSE ROLANDO MOSHAN-MARTINEZ,                        )
JOSE EDUARDO CASILLAS-SERRANO,                       )
BULMARO DE LA ROSA-ALVARADO,                         )
                                                     )   CASE NO: ________________
ISAIAS GOMEZ-GONZALEZ,
                                                     )
EFRAIN GOMEZ-SANTIZ,                                 )
JOSE LUIS HERNANDEZ-MARTINEZ,                        )    FIRST COMPLAINT FOR
MARICELA JIMENEZ-GIRON,                              ) DAMAGES, COSTS OF LITIGATION,
OSCAR GUADALUPE LOPEZ-ARCOS, AND                     )    AND ATTORNEYS’ FEES
LORENZO LOPEZ-LOPEZ, on behalf of                    )
themselves and all other similarly situated persons, )
                                                     )
                   Plaintiffs                        )
v.                                                   )
FRANCISCO VALADEZ, JR. LLC,                          )
FRANCISCO VALADEZ, JR.,                              )
SLEEPY CREEK FARMS, INC.,                            )
GOLDSBORO MILLING CO.,                               )
WINZELER FARMS, LLC, AND                             )
COTTLE FARMS, INC.                                   )
                                                     )
                    Defendants.                      )
_________________________________________ )

                                PRELIMINARY STATEMENT

1. This is an action by nine (9) foreign migrant agricultural workers who lawfully entered the

   United States pursuant to 8 U.S.C. §§ 1101(a)(15)(H)(ii)(a), 1184(c), and 1188(a)(1) (“the H-

   2A Program”) to perform labor harvesting various crops in North Carolina for Defendants

   during the 2018 agricultural season.

2. Plaintiffs bring this action to assert claims under the Fair Labor Standards Act, 29 U.S.C. §§

   201, et seq. (“FLSA”), the North Carolina Wage and Hour Act, N.C.G.S. §§ 95-25.1, et seq.

   (“NCWHA”), the Trafficking Victims Protection Act, 18 U.S.C. §§ 1581 et seq. (“TVPA”),




          Case 5:20-cv-00205-FL Document 1 Filed 05/18/20 Page 1 of 63
   the Unfair and Deceptive Practices Act, N.C. Gen. Stat. § 75-1.1, et seq. (“UDPA”), and

   North Carolina common law.

3. With no fixed site agricultural operation of their own, prior to the 2018 season, the farm labor

   contractors procured massive contracts relative to their size and experience to furnish labor to

   various North Carolina farms seeking the benefits of an H-2A workforce to harvest their

   crops without the costs of direct H-2A program participation.

4. The labor contractors then targeted foreign farmworkers in various states in Mexico who they

   could convince to pay them large recruitment fees for the opportunity to work lawfully in the

   U.S. using false promises about the wages and working conditions that would be provided.

5. The labor contractors’ fraudulent recruitment scheme left Plaintiffs in crippling debt resulting

   from the unlawfully charged recruitment fees and for expenses they required Plaintiffs to

   front to travel to work for them on North Carolina blueberry farms.

6. When Plaintiffs left their hometowns in Mexico to travel hundreds of miles to North

   Carolina, the labor contractors then exploited Plaintiffs’ indebtedness, housed them in

   substandard conditions, and cultivated a climate of fear to compel Plaintiffs’ to labor against

   their will at various blueberry farms.

7. Plaintiffs now bring claims against the labor contractors and the farming operations for

   unpaid wages including minimum wages as required by the FLSA, promised wages under the

   NCWHA, and breach of their employment contracts. Plaintiffs seek to bring a collective

   action pursuant to Section 216(b) of the FLSA. Plaintiffs further bring anti-trafficking claims

   under the TVPA against their labor contractors for using threats and exploiting their indebted

   state to compel Plaintiffs’ labor as well as against those that knowingly financially benefitted

   from this scheme.




          Case 5:20-cv-00205-FL Document 1 Filed 05/18/20 Page 2 of 63
8. Plaintiffs also bring this action against their labor contractors to remedy the contrator’s unfair

     and deceptive practices that injured Plaintiffs, pursuant to the UDPA, and for fraud and

     misrepresentation.

9.   Plaintiffs seek damages, declaratory relief and injunctive relief, pre- and post-judgment

     interest, costs of the action, attorneys’ fees, and other appropriate relief to make themselves

     whole for damages suffered due to the Defendants’ violations of law.

                                          JURISDICTION

10. This Court has jurisdiction over this matter pursuant to:

        a. 28 U.S.C. § 1331 (Federal Question);

        b. 28 U.S.C. § 1337 (Interstate Commerce);

        c. 29 U.S.C. § 216(b) (FLSA);

        d. 18 U.S.C. § 1595(a) (TVPA); and

        e. 28 U.S.C. § 1367 (Supplemental).

11. This Court has supplemental jurisdiction over the state law claims because they are so related

     to Plaintiffs’ federal FLSA and TVPA claims that they form part of the same case or

     controversy under Article III, Section 2 of the U.S. Constitution.

12. This Court is empowered to issue a declaratory judgment pursuant to 28 U.S. C. §§ 2201 and

     2202.

                                              VENUE

13. Venue is proper in this district pursuant to 28 U.S.C. § 1391(b) and (c) because, at all times

     relevant to this Complaint, regular and substantial business activities of all Defendants

     occurred in Johnston, Bladen, and Duplin Counties, and surrounding counties in North




             Case 5:20-cv-00205-FL Document 1 Filed 05/18/20 Page 3 of 63
   Carolina, and a substantial part of the events or omissions giving rise to the Plaintiffs’ claims

   were committed within the jurisdiction of the Eastern District of North Carolina.

                                            PARTIES

                                     NAMED PLAINTIFFS

14. Plaintiffs Jose Rolando Moshan-Martinez, Jose Eduardo Casillas-Serrano, Bulmaro de la Rosa-

   Alvarado, Isaias Gomez-Gonzalez, Efrain Gomez-Santiz, Jose Luis Hernandez-Martinez,

   Maricela Jimenez-Giron, Oscar Guadalupe Lopez-Arcos, and Lorenzo Lopez-Lopez are

   citizens of Mexico who were admitted to the U.S. on a temporary basis with visas pursuant to

   the H-2A Program, to perform agricultural labor beginning in May 2018.

15. In 2018, Plaintiffs were recruited by and employed by Defendants in agricultural and related

   work in or around Duplin and Bladen Counties, North Carolina.

16. Throughout the entirety of that employment in 2018, Plaintiffs were jointly employed by

   Defendants to perform agricultural and related work for Defendants and Defendants’

   enterprises, that Defendants have operated and continue to operate, in or around Duplin and

   Bladen Counties, North Carolina, within the meaning of 29 U.S.C. §§ 203(d) and 203(g), N.C.

   Gen. Stat. §§ 95-25.2(3) and 95-25.2(18), and 20 C.F.R. §§ 655.103(b) and 655.1300(c).

17. At all times relevant to this Complaint, Plaintiffs were engaged in commerce or in the

   production of goods for commerce, or were employed in an enterprise engaged in commerce

   or in the production of goods for interstate commerce, within the meaning of 29 U.S.C.

   §203(s)(1)(A) of the FLSA.

                                         DEFENDANTS

18. Defendant Sleepy Creek Farms, Inc. (hereinafter “Sleepy Creek Farms”) is a corporation

   organized under the laws of the state of North Carolina in 1967. James L. Maxwell III, 938




          Case 5:20-cv-00205-FL Document 1 Filed 05/18/20 Page 4 of 63
   Millers Chapel Road, Goldsboro, North Carolina 27534, is its registered agent for service of

   process.

19. At all times relevant to this Complaint, Defendant Sleepy Creek Farms was a corporation

   “engaged in commerce or in the production of goods for commerce” within the scope and

   meaning of the FLSA, 29 U.S.C. § 203(s)(1)(A).

20. At all times relevant to this Complaint, Defendant Sleepy Creek Farms was and is an employer

   of H-2A workers, as that term is defined in and by the H-2A regulations, 20 C.F.R. §

   655.103(b), and the FLSA, 29 U.S.C. § 203.

21. Defendant Sleepy Creek Farms is affiliated with Defendant Goldsboro Milling Company of

   Goldsboro, North Carolina (hereinafter “Goldsboro Milling”).

22. Defendant Goldsboro Milling is a corporation organized under the laws of the state of North

   Carolina in 1916. H.G. Maxwell, Lakeshore Drive, Goldsboro, North Carolina 27534, is its

   registered agent for service of process.

23. At all times relevant to this Complaint, Defendant Goldsboro Milling was a corporation

   “engaged in commerce or in the production of goods for commerce” within the scope and

   meaning of the FLSA, 29 U.S.C. § 203(s)(1)(A).

24. At all times relevant to this Complaint, Defendant Goldsboro Milling was and is an employer

   of H-2A workers, as that term is defined in and by the H-2A regulations, 20 C.F.R. §

   655.103(b), and the FLSA, 29 U.S.C. § 203.

25. At all times relevant to this Complaint, multiple individuals serving as the corporate officers

   of Defendant Sleepy Creek Farms were simultaneously corporate officers of Defendant

   Goldsboro Milling.




          Case 5:20-cv-00205-FL Document 1 Filed 05/18/20 Page 5 of 63
26. At all times relevant to this Complaint, James L. Maxwell III (hereinafter “Maxwell”) has been

   President of Defendant Sleepy Creek Farms and Secretary of Defendant Goldsboro Milling.

27. At all times relevant to this Complaint, J. Walter Pelletier III (hereinafter “Pelletier”) has been

   Secretary and Treasurer of Defendant Sleepy Creek Farms and President of Defendant

   Goldsboro Milling.

28. At all times relevant to this Complaint, Defendants Sleepy Creek Farms and Goldsboro Milling

   (collectively the “Sleepy Creek Defendants”), operated Sleepy Creek Farms, a blueberry farm

   that cultivates and harvests approximately 700 acres of blueberries in or near Harrells, North

   Carolina.

29. Sleepy Creek Farms’ blueberries are packaged and sold under various labels including the

   Sleepy Creek Farms and Driscoll labels to stores such as Trader Joe’s, Harris Teeter, and

   Food Lion.

30. At all times relevant to this Complaint, Yusef Ewais served as the Human Resources Director

   of Defendant Goldsboro Milling and the Director of Business Development of both

   Defendants Goldsboro Milling and Sleepy Creek Farms.

31. At all times relevant to this Complaint, Goldsboro Milling employees including Yusef Ewais

   and Kevin Ascanio were authorized to make and did make decisions regarding human

   resources and farm labor at Defendant Sleepy Creek Farm’s agricultural operation.

32. At all times relevant to this Complaint, upon information and belief, the Sleepy Creek

   Defendants have possessed and/or exercised the power and authority to direct, control, and/or

   supervise the work performed by Plaintiffs and similarly situated employees for Defendants on

   their farm.




           Case 5:20-cv-00205-FL Document 1 Filed 05/18/20 Page 6 of 63
33. Defendant Winzeler Farms, LLC (hereinafter “Winzeler Farms”) is a corporation organized

   under the laws of the state of North Carolina in 2007. Dennis Winzeler, 920 Center Street,

   Bryan, Ohio, 43506, is its registered agent for service of process.

34. At all times relevant to this Complaint, Defendant Winzeler Farms was and is a corporation

   “engaged in commerce or in the production of goods for commerce” within the scope and

   meaning of the FLSA, 29 U.S.C. § 203(s)(1)(A).

35. At all times relevant to this Complaint, Defendant Winzeler Farms was and is an employer of

   H-2A workers, as that term is defined in and by the H-2A regulations, 20 C.F.R. § 655.103(b),

   and the FLSA, 29 U.S.C. § 203.

36. At all times relevant to this Complaint, Defendant Winzeler Farms operated a blueberry farm in

   or near Kelly, North Carolina.

37. At all times relevant to this Complaint, upon information and belief, Defendant Winzeler Farms

   possessed and/or exercised the power and authority to direct, control, and/or supervise the work

   performed by Plaintiffs and similarly situated employees for Defendant on their farm.

38. Defendant Cottle Farms, Inc. (hereinafter “Cottle Farms”) is a corporation organized under the

   laws of the state of North Carolina in 1991. Ned Cottle, 1217 Cape Coral, Cape Coral Florida,

   33904, is its registered agent for service of process.

39. At all times relevant to this Complaint, Defendant Cottle Farms was and is a corporation

   “engaged in commerce or in the production of goods for commerce” within the scope and

   meaning of the FLSA, 29 U.S.C. § 203(s)(1)(A).

40. At all times relevant to this Complaint, Defendant Cottle Farms was and is an employer of H-

   2A workers, as that term is defined in and by the H-2A regulations, 20 C.F.R. § 655.103(b), and

   the FLSA, 29 U.S.C. § 203.




          Case 5:20-cv-00205-FL Document 1 Filed 05/18/20 Page 7 of 63
41. At all times relevant to this Complaint, Defendant Cottle Farms operated a farm that grows

   various vegetables and fruit, including blueberries in or near Faison, North Carolina.

42. Cottle Farms’ blueberries are packaged and sold under various labels including Cottle Farms

   and Cottle Organics to supermarkets including Food Lion and Harris Teeter.

43. At all times relevant to this Complaint, upon information and belief, Defendant Cottle Farms

   possessed and/or exercised the power and authority to direct, control, and/or supervise the work

   performed by Plaintiffs and similarly situated employees for Defendant on their farm.

44. Defendant Francisco Valadez, Jr., LLC, (hereinafter “Valadez LLC”) is a corporation organized

   under the laws of the state of North Carolina in 2015. Luther D. Starling, Jr., 405 E. Market

   Street, Smithfield, North Carolina 27577, is its registered agent for service of process.

45. In 2018, Defendant Valadez LLC was registered with the U.S. Department of Labor

   (“USDOL”) as a farm labor contractor and listed its address as 1345 Preston Road in

   Smithfield, North Carolina in Johnston County.

46. At all times relevant to this Complaint, Defendant Valadez LLC operated as a Farm Labor

   Contractor as defined by 29 U.S.C. § 1802(7) in that, for any money or other valuable

   consideration paid or promised to be paid, he recruited, solicited, hired, furnished or

   employed migrant agricultural workers.

47. At all times relevant to this Complaint, Defendant Valadez LLC was and is a corporation

   “engaged in commerce or in the production of goods for commerce” within the scope and

   meaning of the FLSA, 29 U.S.C. § 203(s)(1)(A).

48. At all times relevant to this Complaint, Defendant Valadez LLC was and is an employer of H-

   2A workers, as that term is defined in and by the H-2A regulations, 20 C.F.R. § 655.103(b), and

   the FLSA, 29 U.S.C. § 203.




          Case 5:20-cv-00205-FL Document 1 Filed 05/18/20 Page 8 of 63
49. Defendant Francisco Valadez, Jr., (hereinafter “Valadez Jr.”) is registered with the USDOL as

   a Farm Labor Contractor.

50. At all times relevant to this Complaint, Defendant Valadez Jr. operated as a Farm Labor

   Contractor as defined by 29 U.S.C. § 1802(7) in that, for any money or other valuable

   consideration paid or promised to be paid, he recruited, solicited, hired, furnished or

   employed migrant agricultural workers.

51. Defendant Valadez Jr.’s most current Farm Labor Contractor registration became valid on

   November 5, 2019 and it expires on November 4, 2020 and lists his residence as 1803

   Progressive Church Road in Princeton, North Carolina in Johnston County.

52. Upon information and belief, in 2018, Defendant Valadez, Jr. resides at 1345 Preston Road in

   Smithfield, North Carolina in Johnston County.

53. At all times relevant to this Complaint, Defendant Valadez, Jr. employed Plaintiffs within the

   meaning of the FLSA, 29 U.S.C. § 203(d) and N.C.G.S. § 95-25.2(4), and was an employer

   within the meaning of 20 C.F.R. § 655.103(b).

54. At all times relevant to this Complaint, Defendant Valadez, Jr. was and is an employer of H-2A

   workers, as that term is defined in and by the H-2A regulations, 20 C.F.R. § 655.103(b), and the

   FLSA, 29 U.S.C. § 203.

55. At all times relevant this Complaint, Defendants were joint and individual employers of the

   Plaintiffs within the meaning of 29 U.S.C. §§ 203(d) and (g), N.C. Gen. Stat. §§ 95-25.2(3) and

   95-25.2(18), and 20 C.F.R. §§ 655.103(b) and 655.1300(c).

                                     STATEMENT OF FACTS

                   SLEEPY CREEK FARMS H-2A PROGRAM HISTORY




          Case 5:20-cv-00205-FL Document 1 Filed 05/18/20 Page 9 of 63
56. Defendant Sleepy Creek Farms has consistently participated in the H-2A program each year

   from 2013 to 2018, either by directly petitioning for foreign labor to work at Sleepy Creek

   Farms or by furnishing fixed-site operation work contracts to an H-2A Labor Contractor

   enabling them to petition for foreign labor to furnish to Sleepy Creek Farms.

57. For the consecutive years 2013, 2014, 2015, 2016, 2017, and 2018, Defendant Sleepy Creek

   Farms, or the H-2A Labor Contractor that Sleepy Creek Farms contracted with to furnish H-

   2A labor, utilized the services of attorney Andrew Jackson of Andrew Jackson Law of

   Clinton, North Carolina, as its agent to prepare and file their H-2A applications with the

   required federal and state agencies.

58. In 2017, Defendant Sleepy Creek Farms submitted an Application for Temporary

   Employment Certification, Form ETA-9142A (“2017 Blueberry Application”) seeking

   permission to bring in and directly employ four hundred (400) H-2A workers from May 1,

   2017 to July 23, 2018.

59. USDOL approved the 2017 Blueberry Application which included the 2017 Blueberry

   Clearance Order, a required part of an H-2A application containing the details of the job

   offer.

60. In the 2017 Blueberry Application and accompanying Clearance Order, as is required of all

   employers seeking USDOL approval to participate in the H-2A program, on behalf of

   Defendant Sleepy Creek Farms, H.R. Director Yusef Ewais certified their compliance with

   the assurances contained in 20 C.F.R. §§ 655.121, 655.122, and 655.135.

61. Upon information and belief, in preparation for the 2017 harvesting season, Goldsboro

   Milling and/or Sleepy Creek Farms personnel including Yusef Ewais traveled to Mexico to

   recruit and assist potential workers with the consular visa process.




            Case 5:20-cv-00205-FL Document 1 Filed 05/18/20 Page 10 of 63
62. In 2017, Goldsboro Milling and/or Sleepy Creek Farms personnel performed directly, or

   arranged for the performance of, employer activities necessary to seek U.S. government

   approval for, recruit, hire, inform, transport, train, supervise, house, and issue pay to, their H-

   2A workforce.

                          COTTLE FARMS H-2A PROGRAM HISTORY

63. Defendant Cottle Farms has consistently participated in the H-2A program each year from

   2014 to 2018, either by directly petitioning for foreign labor to work at Cottle Farms or by

   furnishing fixed-site operation work contracts to an H-2A Labor Contractor enabling the

   contractor to petition for foreign labor to furnish to Cottle Farms.

64. For the consecutive years 2014, 2015, 2016, 2017, and 2018, Defendant Cottle Farms or the

   H-2A Labor Contractor that Cottle Farms contracted with to furnish H-2A labor, utilized the

   services of attorney Andrew Jackson of Andrew Jackson Law of Clinton, North Carolina, as

   its agent to prepare and file their H-2A applications with the required federal and state

   agencies.

65. In 2017, Defendant Cottle Farms submitted an Application for Temporary Employment

   Certification, Form ETA-9142A (“2017 Cottle Farms Application”) seeking permission to

   bring in and directly employ one hundred thirty (130) H-2A workers from March 31, 2017 to

   October 26, 2017.

66. USDOL approved the 2017 Cottle Farms Application which included the 2017 Cottle Farms

   Clearance Order.

67. In the 2017 Cottle Farms Application and accompanying Clearance Order, on behalf of

   Defendant Cottle Farms, Manager Ron E. Cottle certified their compliance with the

   assurances contained in at 20 C.F.R. §§ 655.121, 655.122, and 655.135.




         Case 5:20-cv-00205-FL Document 1 Filed 05/18/20 Page 11 of 63
68. In 2017, Defendant Cottle Farms personnel performed directly, or arranged for the

   performance of, employer activities necessary to seek U.S. government approval for, recruit,

   hire, inform, transport, train, supervise, house, and issue pay to, their H-2A workforce

   associated with their 2017 Cottle Farms Clearance Order.

69. Also in 2017, in addition to directly petitioning for an H-2A workforce, Defendant Cottle

   Farms utilized the services of Defendant Valadez Jr. by providing him a fixed site

   agricultural operation work contract to furnish up to 99 additional H-2A workers to Cottle

   Farms.

                 THE VALADEZ DEFENDANTS’ H-2A PROGRAM HISTORY

70. Defendant Valadez, Jr. participated in the H-2A program as an H-2A Labor Contractor in

   2015, 2016 and 2017, requesting permission to fill a total of 72 foreign worker positions in

   2015, a total of 333 foreign worker positions in 2016, and a total of 406 foreign workers in

   2017.

71. Defendant Valadez LLC participated in the H-2A program as an H-2A Labor Contractor for

   the first time in 2018 when they provided H-2A labor to various fixed site agricultural

   operations including the Sleepy Creek Defendants, Defendant Cottle Farms, and Defendant

   Winzeler Farms.

72. For both years 2017 and 2018, Valadez, Jr. and Valadez LLC (“the Valadez Defendants”)

   utilized the services of attorney Andrew Jackson of Andrew Jackson Law of Clinton, North

   Carolina, as their agent to prepare and file all of their H-2A applications with the required

   federal and state agencies.




           Case 5:20-cv-00205-FL Document 1 Filed 05/18/20 Page 12 of 63
                      DEFENDANTS AND THE H-2A PROGRAM IN 2018

73. The Adverse Effect Wage Rate, which is the minimum hourly rate H-2A employers are

   required to pay H-2A workers, for work performed pursuant to the H-2A contract in North

   Carolina in 2018 was $11.46 per hour, effective on January 4, 2018. See 82 Fed. Reg. 60629

   (Dec. 21, 2017).

74. The minimum daily subsistence amount to be paid to H-2A workers for food during their

   transportation from Mexico to the U.S. as published in the Federal Register was $12.26 in

   2018. See 83 Fed. Reg. 12410 (Mar. 21, 2018).

75. In 2018, the Valadez Defendants rapidly expanded their H-2A labor contracting business to

   more than three times the size of Valadez Jr.’s H-2A workforce the prior year.

76. Prior to 2018, the highest number of H-2A employees that either of the Valadez Defendants

   had sought to employ during any one year was 406 employees in 2017.

77. In 2018, the Valadez Defendants sought to employ a total of 1,442 H-2A employees, over

   350% the size of their entire H-2A workforce over the prior year.

78. In 2018, the Valadez Defendants submitted and received approval for two separate

   Applications for Temporary Employment Certification to bring workers to harvest

   blueberries on farms in North Carolina.

79. In 2018, on behalf of Defendant Valadez LLC, Defendant Valadez Jr. submitted an

   Application for Temporary Employment Certification, Form ETA-9142A (“2018 Blueberry

   Application”) with a corresponding Agricultural and Food Processing Clearance Order ETA

   790 (“2018 Blueberry Clearance Order”) seeking permission to bring in and employ 750 H-

   2A workers from May 8, 2018 to July 24, 2018.




         Case 5:20-cv-00205-FL Document 1 Filed 05/18/20 Page 13 of 63
80. In the 2018 Blueberry Application, the Valadez Defendants certified their compliance with

   the assurances contained in 20 C.F.R. §§ 655.121, 655.122, and 655.135 including:

       a. the assurance that employees will be housed at no cost in approved housing that

           complies with local, state, and federal safety and health standards, 20 CFR §

           655.122(d);

       b. the assurance that prospective members of their H-2A crew will be provided with a

           work contract containing all terms and conditions of employment, containing, at a

           minimum, all of the provisions required under 20 C.F.R. §655.122 no later than the

           time at which the Plaintiffs applied for a visa to work for them, 20 C.F.R.

           §655.122(q);

       c. the assurance to pay all employees at least the highest of the Adverse Effect Wage

           Rate (“AEWR”), the prevailing hourly wage or piece rate, the agreed-upon collective

           bargaining wage, or the Federal or State minimum wage for every hour or portion

           thereof worked during a pay period, 20 C.F.R. §§ 653.501, 655.120(a), 655.122(l);

       d. for those employees paid on a piece-rate basis, the H-2A employer agrees to

           supplement employees’ wages in any pay period in which the employees’ piece-rate

           earnings do not equal at least the amount employees would have earned had they been

           paid hourly at the AEWR, 20 C.F.R. § 655.122(l)(2);

       e. the assurance that the employer will comply with all applicable Federal, State and

           local laws and regulations, including, but not limited to, the FLSA and the TVPA, 20

           C.F.R. § 655.135(e);

       f. the assurance that the employer and its agents have not sought or received payment of

           any kind from any employee for any activity related to obtaining H-2A labor




         Case 5:20-cv-00205-FL Document 1 Filed 05/18/20 Page 14 of 63
           certification, including payment of the employer's attorneys' fees, application fees, or

           recruitment costs, 20 C.F.R. § 655.135(j); and

       g. the assurance that the employer has contractually forbidden any foreign labor

           contractor or recruiter (or any agent of such foreign labor contractor or recruiter)

           whom the employer engages, either directly or indirectly, in international recruitment

           of H-2A workers to seek or receive payments or other compensation from prospective

           employees, 20 C.F.R. § 655.135(k).

81. Upon information and belief, Defendant Valadez, Jr. signed the assurances contained in the

   2018 Blueberry Application on behalf of Defendant Valadez LLC under penalty of perjury.

82. USDOL approved the 2018 Blueberry Application which included the 2018 Blueberry

   Clearance Order. The 2018 Blueberry Clearance Order listed only two fixed-site agricultural

   operation work sites: Sleepy Creek Farms and Winzeler Farms. A true and correct copy of

   the 2018 Blueberry Clearance Order is filed and labeled as Exhibit J with this Complaint.

83. In the 2018 Blueberry Clearance Order, as the owner of Defendant Valadez LLC, Defendant

   Valadez Jr. certified that all workers employed pursuant to that order would be paid a

   minimum of $11.46 per hour for all hours worked each workweek.

84. To obtain approval to employ 750 H-2A workers, with the 2018 Blueberry Application, the

   Valadez Defendants included a fixed-site operation work contract with Defendant Sleepy

   Creek Farms dated February 20, 2018 (“2018 Sleepy Creek Farms Contract”) and a fixed-site

   operation work contract with Defendant Winzeler Farms also dated February 20, 2018

   (“2018 Winzeler Farms Contract”).




         Case 5:20-cv-00205-FL Document 1 Filed 05/18/20 Page 15 of 63
85. A true and correct copy of the 2018 Sleepy Creek Farms Contract and the 2018 Winzeler

   Farms Contract are filed with this Complaint and labeled as Exhibit Kand Exhibit L,

   respectively.

86. The periods of time and number of total workers requested cited in the 2018 Sleepy Creek

   Farms Contract and the 2018 Winzeler Farms Contract mirror the exact start and end dates of

   work and the total number of workers requested cited in the Valadez Defendants’ 2018

   Blueberry Application and accompanying 2018 Blueberry Order.

87. Without the 2018 Sleepy Creek Farms Contract and the 2018 Winzeler Farms Contract, the

   Valadez Defendants’ 2018 Blueberry Order would not have complied with 20 C.F.R. §

   655.132 (b)(4) when it was submitted to USDOL for approval and would not have been

   approved.

88. Upon information and belief, by furnishing their respective fixed-site operation work contracts

   to the Valadez Defendants, the Sleepy Creek Defendants and Defendant Winzeler Farms sought

   to avoid certain costs of business associated with directly seeking H-2A Temporary

   Employment Certification to employ foreign workers in 2018 to harvest blueberries on their

   farms including the recruitment costs, the costs of H-2A workers‘ visa-processing and

   inbound travel expenses, other transportation costs, the cost of workers’ compensation

   coverage, and the cost of the visa processing agent fees.

89. Prior to furnishing their respective fixed-site operation work contracts to the Valadez

   Defendants in 2018, the Sleepy Creek Defendants and Defendant Winzeler Farms knew or

   should have known that the Valadez Defendants would be unable to comply with the minimum

   requirements of the FLSA, NCWHA, and H-2A program, and other applicable federal and state

   laws and regulations for their 2018 H-2A migrant labor crews.




          Case 5:20-cv-00205-FL Document 1 Filed 05/18/20 Page 16 of 63
a. For example, because of their direct participation in the H-2A program in prior

   agricultural seasons, the Sleepy Creek Defendants were aware of the financial and

   other obligations required of H-2A employers to comply with the requirements of the

   program and that a significant portion of those financial obligations occur just prior to

   and in the beginning weeks of the blueberry season.

b. The Sleepy Creek Defendants and Defendant Winzeler Farms’ executed work contracts

   in 2018 with the Valadez Defendants which enabled the Valadez Defendants to seek

   approval for an H-2A workforce on one 2018 clearance order alone that was almost

   double the Valadez Defendants’ entire H-2A workforce from the year prior.

c. The Sleepy Creek Defendants and Defendant Winzeler Farms knew or should have

   known that Defendant Valadez LLC had not participated in the H-2A program prior

   to 2018.

d. The Sleepy Creek Defendants were aware that the 2018 Sleepy Creek Farms Contract

   enabled the Valadez Defendants to obtain approval to recruit and employ an H-2A

   workforce of 750 workers, almost double the size of the H2A workforce that Sleepy

   Creek sought approval to employ to harvest blueberries on their farm just one year

   prior when they directly participated in the program.

e. The Sleepy Creek Defendants and Defendant Winzeler Farms’ knew or should have

   known that the Valadez Defendants would be required to reimburse an H2A workforce

   of 750 workers more than $300,000 for their travel and visa-related costs in addition to

   paying their wages after their first workweek.

f. Upon information and belief, the Sleepy Creek Defendants and Defendant Winzeler

   Farms’ failed to adequately vet the Valadez Defendants’ financial fitness and business




  Case 5:20-cv-00205-FL Document 1 Filed 05/18/20 Page 17 of 63
          model before providing them work contracts enabling the Valadez Defendants’ to

          suddenly and dramatically increase the size of their H-2A workforce in 2018 for their

          financial gain.

90. In the 2018 Blueberry Order, as the owner of Defendant Valadez LLC, Defendant Valadez

   Jr. certified that the 2018 Blueberry Order described the actual promised terms and

   conditions of the employment being offered and all the material terms and conditions of the

   job.

91. The Valadez Defendants knowingly included false and deceptive terms in the 2018 Blueberry

   Order with intent to defraud, including but not limited to:

       a. the assurance that the Valadez Defendants and their agents have not sought or

          received payment of any kind from any employee for any activity related to obtaining

          H-2A labor certification, including payment of the employer's attorneys' fees,

          application fees, or recruitment costs,

       b. the assurance that the Valadez Defendants contractually forbade any foreign labor

          contractor or recruiter (or any agent of such foreign labor contractor or recruiter)

          whom the employer engages, either directly or indirectly, in international recruitment

          of H-2A workers to seek or receive payments or other compensation from prospective

          employees,

       c. that the Valadez Defendants had sufficient funds available to pay the wages

          promised;

       d. that Defendants Sleepy Creek Farms and Winzeler Farms had work available for 750

          workers for the asserted time period;

       e. that workers would be paid in accordance with the 2018 Blueberry Order;




          Case 5:20-cv-00205-FL Document 1 Filed 05/18/20 Page 18 of 63
       f. that the Valadez Defendants would pay $11.46 per hour for each hour worked by

           workers employed pursuant to the Order;

       g. that the 2018 Blueberry Order described the actual promised terms and conditions of

           the employment being offered and all the material terms and conditions of the job;

           and

       h. that workers would be housed in approved housing that complied with local, state,

           and federal safety and health standards.

92. The Valadez Defendants knew the assurances were false at the time that they swore that the

   assurances were accurate.

93. The Valadez Defendants did not intend to comply with the assurances sworn to in the 2018

   Blueberry Application and Order.

94. Through Defendant Valadez Jr.’s sworn assurances on behalf of Defendant Valadez LLC

   attesting to their compliance in the 2018 Blueberry Application, the Valadez Defendants

   deliberately misrepresented their intent to comply with federal, state and local laws because

   the USDOL would not have approved their application and accompanying order without the

   sworn assurances.

95. In fact, upon information and belief, the Valadez Defendants did not have sufficient funds to

   pay the wages and salary offered in the 2018 Blueberry Order and was dependent upon

   income from Defendants Sleepy Creek and Winzeler Farms in order to pay such wages and

   benefits.

96. In fact, the Valadez Defendants did not intend to comply with all applicable federal, state and

   local employment-related laws, in that they did not intend to pay for workers’ transportation,




          Case 5:20-cv-00205-FL Document 1 Filed 05/18/20 Page 19 of 63
   recruitment, and visa costs, as required by the FLSA, the NCWHA, and the H-2A

   regulations.

97. Further, the information contained in the 2018 Blueberry Order was false because it greatly

   overstated the labor needs of each of the farms, both in terms of the number of workers

   needed and the period of employment.

98. In 2018, on behalf of Defendant Valadez LLC, Defendant Valadez Jr. submitted a second

   Application for Temporary Employment Certification, Form ETA-9142A (“2018 Varied

   Crop Application”) with a corresponding Agricultural and Food Processing Clearance Order

   ETA 790 (“2018 Varied Crop Clearance Order”) seeking permission to bring in and employ

   344 H-2A workers from May 8, 2018 to November 28, 2018.

99. In the 2018 Varied Crop Application, the Valadez Defendants certified their compliance with

   the assurances contained in 20 C.F.R. §§ 655.121, 655.122, and 655.135 including

       a. the assurance that employees will be housed at no cost in approved housing that

          complies with local, state, and federal safety and health standards, 20 CFR §

          655.122(d);

       b. the assurance that prospective members of their H-2A crew will be provided with a

          work contract containing all terms and conditions of employment, containing, at a

          minimum, all of the provisions required under 20 C.F.R. §655.122 no later than the

          time at which the Plaintiffs applied for a visa to work for them, 20 C.F.R.

          §655.122(q);

       c. the assurance to pay all employees at least the highest of the Adverse Effect Wage

          Rate (“AEWR”), the prevailing hourly wage or piece rate, the agreed-upon collective




         Case 5:20-cv-00205-FL Document 1 Filed 05/18/20 Page 20 of 63
          bargaining wage, or the Federal or State minimum wage for every hour or portion

          thereof worked during a pay period, 20 C.F.R. §§ 653.501, 655.120(a), 655.122(l);

       d. for those employees paid on a piece-rate basis, the H-2A employer agrees to

          supplement employees’ wages in any pay period in which the employees’ piece-rate

          earnings do not equal at least the amount employees would have earned had they been

          paid hourly at the AEWR, 20 C.F.R. § 655.122(l)(2);

       e. the assurance that the employer will comply with all applicable Federal, State and

          local laws and regulations, including, but not limited to, the FLSA and the TVPA, 20

          C.F.R. § 655.135(e);

       f. the assurance that the employer and its agents have not sought or received payment of

          any kind from any employee for any activity related to obtaining H-2A labor

          certification, including payment of the employer's attorneys' fees, application fees, or

          recruitment costs, 20 C.F.R. § 655.135(j); and

       g. the assurance that the employer has contractually forbidden any foreign labor

          contractor or recruiter (or any agent of such foreign labor contractor or recruiter)

          whom the employer engages, either directly or indirectly, in international recruitment

          of H-2A workers to seek or receive payments or other compensation from prospective

          employees, 20 C.F.R. § 655.135(k).

100.   Upon information and belief, Defendant Valadez, Jr. signed the assurances contained in

   the 2018 Varied Crop Application on behalf of Defendant Valadez LLC under penalty of

   perjury.

101.   USDOL approved the 2018 Varied Crop Application which included the 2018 Varied

   Crop Clearance Order. The 2018 Varied Crop Clearance Order listed 17 fixed site growers.




         Case 5:20-cv-00205-FL Document 1 Filed 05/18/20 Page 21 of 63
102.   A true and correct copy of the 2018 Varied Crop Clearance Order is filed and labeled as

   Exhibit M with this Complaint.

103.   A true and correct copy of the fixed-site operation work contracts submitted with the

   2018 Varied Crop Clearance Order are filed with this Complaint and labeled as Exhibit N.

104.   To obtain approval to employ 344 H-2A workers, with the 2018 Varied Crop

   Application, the Valadez Defendants included a fixed-site operation work contract with

   Defendant Cottle Farms dated January 25, 2018 and then updated again on March 20, 2018

   (“2018 Cottle Farms Contract”) included among the contracts filed as Exhibit N.

105.   The period of time and the number of workers cited in the 2018 Cottle Farms Contract

   mirror the exact start and end dates of work and the total number of workers requested in the

   Valadez Defendants’ 2018 Varied Crop Application and accompanying 2018 Varied Crop

   Order.

106.   Without work contracts with fixed site agricultural operations including the 2018 Cottle

   Farms Contract, Valadez Defendants’ 2018 Varied Crop Order would not have complied

   with 20 C.F.R. § 655.132 (b)(4) when it was submitted to USDOL for approval and would

   not have been approved.

107.   Upon information and belief, by furnishing the 2018 Cottle Farms Contract to the Valadez

   Defendants, Defendant Cottle Farms sought to avoid certain costs of business associated with

   directly seeking H-2A Temporary Employment Certification to employ foreign workers in 2018

   to harvest blueberries on their farm including the recruitment costs, the costs of H-2A

   workers‘ visa-processing and inbound travel expenses, other transportation costs, housing

   costs, the cost of workers’ compensation coverage, and the cost of the visa processing agent

   fees.




           Case 5:20-cv-00205-FL Document 1 Filed 05/18/20 Page 22 of 63
108.   Prior to furnishing the 2018 Cottle Farms Contract to the Valadez Defendants, Defendant

   Cottle Farms knew or should have known that the Valadez Defendants would be unable to

   comply with the minimum requirements of the FLSA, NCWHA, and H-2A program, and other

   applicable federal and state laws and regulations.

       a. For example, because of their direct participation in the H-2A program in prior

          agricultural seasons, Defendant Cottle Farms was aware of the financial and other

          obligations required of H-2A employers to comply with the requirements of the

          program and that a significant portion of those financial obligations occur just prior to

          and in the beginning weeks of the blueberry season.

       b. Defendant Cottle Farms knew or should have known that Defendant Valadez LLC

          had not participated in the H2A program prior to 2018.

       c. Defendants Cottle Farms was aware that the 2018 Cottle Farms Contract enabled the

          Valadez Defendants to obtain approval to recruit and employ an H-2A workforce of

          344 workers, more than triple the size of the H2A workforce their work contract with

          the Defendant Valadez Jr. for an H-2A workforce just one year prior.

       d. Defendant Cottle Farms knew or should have known that the Valadez Defendants would

          be required to reimburse an H2A workforce of 344 workers more than $137,000 for

          their travel and visa-related in addition to paying their wages after their first workweek.

       e. Upon information and belief, Defendant Cottle Farms failed to adequately vet the

          Valadez Defendants’ financial fitness and business model before providing him the

          2018 Cottle Farms Contract enabling the Valadez Defendants’ to suddenly and

          dramatically increase the size of their H-2A workforce in 2018 for their financial gain.




         Case 5:20-cv-00205-FL Document 1 Filed 05/18/20 Page 23 of 63
109.   In the 2018 Varied Crop Clearance Order, as the owner of Defendant Valadez LLC,

   Defendant Valadez Jr. certified that all workers employed pursuant to that order would be

   paid a minimum of $11.46 per hour for all hours worked each workweek.

110.   In the 2018 Varied Crop Order, as the owner of Defendant Valadez LLC, Defendant

   Valadez Jr. certified that the 2018 Varied Crop Order described the actual promised terms

   and conditions of the employment being offered and all the material terms and conditions of

   the job.

111.   The Valadez Defendants knowingly included false and misleading terms in the 2018

   Varied Order with intent to defraud, including but not limited to:

       a. the assurance that the Valadez Defendants and their agents have not sought or

          received payment of any kind from any employee for any activity related to obtaining

          H-2A labor certification, including payment of the employer's attorneys' fees,

          application fees, or recruitment costs,

       b. the assurance that the Valadez Defendants contractually forbade any foreign labor

          contractor or recruiter (or any agent of such foreign labor contractor or recruiter)

          whom the employer engages, either directly or indirectly, in international recruitment

          of H-2A workers to seek or receive payments or other compensation from prospective

          employees,

       c. that the Valadez Defendants had sufficient funds available to pay the wages

          promised;

       d. that Defendant Cottle Farms had work available for up to 344 workers for the asserted

          time period;

       e. that workers would be paid in accordance with the 2018 Varied Crop Order;




         Case 5:20-cv-00205-FL Document 1 Filed 05/18/20 Page 24 of 63
       f. that the Valadez Defendants would pay $11.46 per hour for each hour worked by

          workers employed pursuant to the Order;

       g. that the 2018 Varied Crop Order described the actual promised terms and conditions

          of the employment being offered and all the material terms and conditions of the job;

          and

       h. that workers would workers would be housed in approved housing that complied with

          local, state, and federal health and safety standards.

112.   The Valadez Defendants knew the assurances were false at the time that they swore that

   the assurances were accurate.

113.   The Valadez Defendants did not intend to comply with the assurances sworn to in the

   2018 Varied Crop Application and Order.

114.   Through Defendant Valadez Jr.’s sworn assurances on behalf of Defendant Valadez LLC

   attesting to their compliance in the 2018 Varied Crop Application, the Valadez Defendants

   deliberately misrepresented their intent to comply with federal, state and local laws because

   USDOL would not have approved their application and accompanying order without the

   sworn assurances.

115.   In fact, upon information and belief, the Valadez Defendants did not have sufficient

   funds to pay the wages and salary offered and was dependent upon income from Defendant

   Cottle Farms in order to pay such wages and benefits for the blueberry harvest.

116.   In fact, the Valadez Defendants did not intend to comply with all applicable federal, state

   and local employment-related laws, in that they did not intend to pay for workers’

   transportation, recruitment, and visa costs, as required by the FLSA, the NCWHA, and the

   H-2A regulations.




         Case 5:20-cv-00205-FL Document 1 Filed 05/18/20 Page 25 of 63
117.   Further, the information contained in the 2018 Varied Order was false because it greatly

   overstated labor needs of Cottle Farms, both in terms of the number of workers needed and

   the period of employment.

118.   In 2018, the Valadez Defendants submitted three other Applications for Temporary

   Employment Certification seeking permission to bring in and employ an additional 348 H-2A

   workers to work and live at various sites in North Carolina, Ohio, and Mississippi.

                        FOREIGN RECRUITMENT OF PLAINTIFFS

119.   Upon information and belief, in preparation for and during the 2018 season, the Sleepy

   Creek Defendants and Defendant Cottle Farms provided specialized training to the Valadez

   Defendants including training regarding food safety protocols during the harvesting of

   blueberries on their farms.

120.   Upon information and belief, in preparation for the 2018 season, Sleepy Creek Defendants,

   Defendant Winzeler Farms, and Defendant Cottle Farms directed the Valadez Defendants on

   matters regarding the recruitment of the Valadez’ 2018 H-2A farm labor crew, including

   Plaintiffs.

121.   The Valadez Defendants directed and utilized various agents in Mexico to recruit foreign

   workers for the 2018 Blueberry and 2018 Varied Crop Clearance Orders.

122.   Defendant Valadez Jr. also personally travelled to the Mexican states of Guanajuato and

   Chiapas to recruit foreign workers to come to the U.S. to perform farm work for him.

123.   Defendant Valadez Jr. hosted meetings with potential recruits for his 2018 H-2A crew in

   Chiapas together with his recruiting agents in that region.

124.   By and through their agents in Mexico, the Valadez Defendants enticed Plaintiffs to - as a

   condition of their employment - pay large recruitment fees to Valadez Defendants’ agents




          Case 5:20-cv-00205-FL Document 1 Filed 05/18/20 Page 26 of 63
   upfront or to promise to pay large fees from their earnings once they began working for them

   in the U.S.

125.   The Valadez Defendants’ agents enticed these Plaintiffs to pay or agree to pay these fees

   with fraudulent and deceptive promises concerning number of hours to be worked by

   Plaintiffs and wages Plaintiffs would be paid for those promised hours of work.

126.   These fraudulent and deceptive promises included, but were not limited to, immediate

   and abundant work in farm work, pay of at least $11.46 per hour for each hour worked by

   each Plaintiff, and housing that would comply with local, state, and federal law.

127.   The Valadez Defendants’ agents promised Plaintiffs Moshan-Martinez, Casillas-Serrano,

   De la Rosa-Alvarado, Gomez-Gonzalez, Gomez-Santiz, Hernandez-Martinez, Lopez-Arcos,

   and Lopez-Lopez H-2A visas to work in farm work for Defendants for a six month period.

128.   The Valadez Defendants’ agent promised Plaintiff Jimenez-Giron an H-2A visa for a

   two-and-a-half-month period with the possibility of an extension of up to a year if she

   wanted a visa extension after she arrived.

129.   In reliance on the Valadez Defendants’ promises to them, Plaintiffs Moshan-Martinez,

   Casillas-Serrano, Gomez-Gonzalez, Gomez-Santiz, Hernandez-Martinez, Jimenez-Giron,

   Lopez-Arcos, and Lopez-Lopez made payments ranging from 16,000 Mexican pesos (about

   $800 U.S. dollars in 2018) to 50,000 Mexican pesos (about $2,500 U.S. dollars in 2018) in

   recruitment fees for the opportunity to work with Defendants on a legal work visa in North

   Carolina.

130.   In reliance on the Valadez Defendants’ promises to him, Plaintiff De la Rosa-Alvarado

   made an initial upfront payment of 35,000 Mexican pesos (about $1,750) as a recruitment




         Case 5:20-cv-00205-FL Document 1 Filed 05/18/20 Page 27 of 63
   fee. The Valadez Defendants’ agents required him to promise to pay an equal amount from

   his future earnings while working for Defendants in North Carolina.

131.   As collateral, the Valadez Defendants’ agent required Plaintiff De la Rosa-Alvarado to

   physically leave the title to his family home with the Valadez Defendants’ agent in Mexico

   while Plaintiff De la Rosa-Alvarado was working for Defendants in North Carolina. to ensure

   payment of this second installment.

132.   In addition to meeting with potential workers to make promises regarding the terms and

   conditions of employment and to collect recruitment fees, the Valadez Defendants’ agents

   gave potential workers, including Plaintiffs, instructions on how to apply for and get an H-2A

   visa, such as when to travel to Monterrey, Mexico to obtain the visa, where to stay, when to

   report to the U.S. Consulate for the visa interview, how to conduct themselves in the

   interview, and when and how to depart for the job in North Carolina.

133.   The Valadez Defendants’ agents also met with Plaintiffs to collect information for their

   visa applications including their home addresses in Mexico, their spouse’s name and address

   in Mexico, and their passport information.

134.   The Valadez Defendants’ agents required all Plaintiffs to pay them an additional payment

   of about 5,000 Mexican pesos each (about $250 U.S. dollars in 2018) prior to their trip to the

   U.S. Consulate in Monterrey.

135.   Plaintiffs understood that this payment was to be allocated to the cost of the visa and any

   processing fees such as legal fees or paperwork associated with procuring the visa

   (hereinafter, the “visa-related fee”).




         Case 5:20-cv-00205-FL Document 1 Filed 05/18/20 Page 28 of 63
136.   This amount for the visa-related fee was in addition to the fees previously paid, or

   promised to be paid, to the Valadez Defendants via Defendants’ local recruiting agents, as

   described above.

137.   The Valadez Defendants failed to provide Plaintiffs with a work contract containing all

   terms and conditions of employment, containing, at a minimum, all of the provisions required

   under 20 C.F.R. §655.122 no later than the time at which the Plaintiffs applied for a visa to

   work for them.

138.   The Valadez Defendants’ failure constituted a violation of 20 C.F.R. §655.122(q).

139.   By and through their agents, the Valadez Defendants instructed Plaintiffs to depart from

   their homes in the Mexican states of Chiapas and Guanajuato to travel to the U.S. Consulate

   in Monterrey, Mexico.

140.   Prior to their departure from their homes, the Valadez Defendants failed to notify

   Plaintiffs of all of the additional travel-related expenses that they would be required to incur,

   at their personal expense, during their trip to the U.S. to work for them.

141.   At the direction of the Valadez Defendants’ agents in Mexico, Plaintiffs travelled from

   their homes in the Mexican states of Chiapas and Guanajuato to the U.S. Consulate in

   Monterrey, Mexico waiting for their visas to be issued.

142.   Plaintiffs incurred, at personal expense, the costs of travel from their homes to the U.S.

   Consulate in Monterrey.

143.   Because of the timing of this process, Plaintiffs also incurred, at personal expense, the

   costs of paying for lodging arranged by the Valadez Defendants for several nights in a hotel

   in Monterrey near the Consulate.




         Case 5:20-cv-00205-FL Document 1 Filed 05/18/20 Page 29 of 63
144.   In Monterrey, the Valadez Defendants’ agents provided Plaintiffs receipts showing their

   payment of the visa-related fee noted in paragraph 134. These receipts indicate a total

   payment of $250 U.S. dollars to “BMP Servicios Internacionales,” including a $190 U.S.

   dollar line item for the visa and a $60 U.S. dollar line item attributed to fees.

145.   In Monterrey, on or around May 9, 2018, the Valadez Defendants’ agents distributed and

   required Plaintiffs to sign a 2-page Employee Declaration Form copyrighted by Andrew M.

   Jackson, Attorney at Law, that stated, in part, that Plaintiffs understood that they would be

   terminated if they paid or gave anything of value for the opportunity to work for Defendants.

146.   Plaintiffs, having already paid recruitment fees and traveled from their homes to

   Monterrey, felt they had no choice but to sign the forms described in the preceding paragraph

   if they were to recoup the money already paid by travelling to North Carolina to work.

147.   Further, the Valadez Defendants’ agents in Monterrey distributed a document to Plaintiffs

   which set forth probable questions to be given to them in the U.S. consular interview as well

   as scripted answers. The Valadez Defendants’ agents then instructed them that if they failed

   to memorize and recite the scripted answers as written on the Consular Interview Script, they

   would not be granted the visa to work in the U.S.

148.   The Valadez Defendants distributed one of two versions of the script to each Plaintiff.

   One version of the script contained instructions and answers for workers applying for a 6

   month visa with Defendant Valadez LLC (“6 Month Visa Consular Interview Script”) and

   another version contained instructions and answers for workers applying for a two-and-a-half

   month visa with Defendant Valadez LLC (“2 Month Visa Consular Interview Script”).




         Case 5:20-cv-00205-FL Document 1 Filed 05/18/20 Page 30 of 63
149.   The 6 Month Visa Consular Interview Script contained instructions to respond, when

   prompted and that they had been promised a rate of $10.46 U.S. dollars per hour to work in

   various crops for Defendant Valadez LLC.

150.   The 2 Month Visa Consular Interview Script contained instructions to respond, when

   prompted, that they had been promised a rate of $11.46 U.S. dollars per hour to work in

   blueberries for Defendant Valadez LLC.

151.   Both sets of consular interview scripts instructed Plaintiffs to respond, when prompted,

   that they had not paid anything for their visas and that their employer had paid all of their

   expenses on their behalf to a representative named Miguel Patricio Sebastian. Both scripts

   warned Plaintiffs not to bring the script with them to the Consular Interview.

152.   Plaintiffs Moshan-Martinez, Gomez-Gonzalez, Gomez-Santiz, Lopez-Arcos, and Lopez-

   Lopez received visas associated with the 2018 Varied Crop Order for 6 months.

153.   However, Plaintiffs Casillas-Serrano, De la Rosa-Alvarado, Hernandez-Martinez, and

   Jimenez-Giron, received a visa associated with the 2018 Blueberry Order for only two and a

   half months.

154.   The short length of the visa they received was a devastating surprise to Plaintiffs Casillas-

   Serrano, De la Rosa-Alvarado, and Hernandez-Martinez because the Valadez Defendants had

   fraudulently and deceptively promised them visas for 6 months when the Valadez Defendants

   charged them recruitment fees.

155.   Plaintiffs Casillas-Serrano, De la Rosa-Alvarado, and Hernandez-Martinez had relied on

   those promises of the Valadez Defendants when paying recruitment and visa fees and paying to

   travel to the U.S. Consulate to obtain their H-2A visas.




         Case 5:20-cv-00205-FL Document 1 Filed 05/18/20 Page 31 of 63
156.   Had Plaintiffs Casillas-Serrano, De la Rosa-Alvarado, and Hernandez-Martinez known that

   they would have received a visa for only two and a half months instead of the six month visa

   that Defendants’ agents promised them, they would not have made the financial investment that

   they did to work for Defendants.

157.   Plaintiffs traveled from Monterrey, Mexico to the border near Laredo, Texas in a bus

   arranged by the Valadez Defendants. The Valadez Defendants’ agents required Plaintiffs to

   pay them for this transportation.

158.   The Valadez Defendants then transported Plaintiffs from the border near Laredo, Texas to

   North Carolina.

159.   In total, in addition to the recruitment fee and the visa-related fee, Plaintiffs incurred

   additional costs, at personal expense, including the cost of travel from their various

   hometowns to the U.S. Consulate in Monterrey, Mexico; transport within Monterrey; bus

   travel from Monterrey to Nuevo Laredo, Mexico; lodging in Monterrey awaiting the

   interview process; the border crossing fee; and meals during the several days of travel.

160.   In total, Plaintiffs travelled for approximately 10 days from the place where they were

   recruited in Mexico to Defendants’ jobsites in North Carolina.

161.   The actual inbound travel expenses that the Valadez Defendants required Plaintiffs to

   incur, separate and apart from the recruitment fees and visa-related fees the Valadez

   Defendants required Plaintiffs to pay, were greater than many Plaintiffs anticipated and many

   Plaintiffs and their co-workers depleted the remaining funds available to them just to

   complete their trip to North Carolina for the job.




         Case 5:20-cv-00205-FL Document 1 Filed 05/18/20 Page 32 of 63
                              ARRIVAL IN NORTH CAROLINA

162.   When the Plaintiffs arrived in North Carolina, the Valadez Defendants transported them

   to a tract of land owned by Defendant Valadez Jr. adjacent to his residence located at 1345

   Preston Road in Smithfield, North Carolina in Johnston County (“Defendant Valadez Jr.’s

   Smithfield Property”).

163.   Upon information and belief, Francisco Valadez, Sr., the father of Defendant Valadez,

   Jr., also resides at Defendant Valadez Jr.’s Smithfield Property when he is in North Carolina.

164.   Francisco Valadez, Sr. performed farm labor contracting activities as defined by 29

   U.S.C. § 1802(7) in that, for any money or other valuable consideration paid or promised to

   be paid, he recruited, solicited, hired, furnished or employed migrant agricultural workers for

   the Valadez Defendants’ 2018 H-2A crew.

165.   At Defendant Valadez Jr.’s Smithfield Property, the Valadez Defendants required

   Plaintiffs to make their passports and Mexican credentials available to the Valadez

   Defendants’ secretarial staff and to sign paperwork. Some of this paperwork was in English

   and the Valadez Defendants did not provide Plaintiffs with copies of what they were asked to

   sign.

166.   Plaintiffs could not read the written English or understand what the paperwork said, but

   they felt scared and pressured because of their indebted state due to Defendants’ recruitment

   fees and the inbound travel and visa-related expenses they had just incurred to work for

   Defendants. They felt like they had no other choice, but to sign the documents, and,

   therefore, did sign the paperwork.




           Case 5:20-cv-00205-FL Document 1 Filed 05/18/20 Page 33 of 63
                                    SUBSTANDARD HOUSING

167.   After signing paperwork at Defendant Valadez Jr.’s Smithfield Property, these Defendants

   housed Plaintiffs Casillas-Serrano and Hernandez-Martinez at that property.          At the

   Smithfield Property, the Valadez Defendants failed to provide Plaintiffs Casillas-Serrano and

   Hernandez-Martinez humane accommodations.

168.   The Valadez Defendants housed the other Plaintiffs at different locations as described

   below.

169.   The accommodations at this Smithfield property did not comply with the North Carolina

   Migrant Housing Act (“NCMHA”), N.C.G.S. § 95.222, et seq. in that the Valadez Defendants

   required Plaintiffs Casillas-Serrano and Hernandez-Martinez to sleep on a bus parked at

   Defendant Valadez Jr.’s Smithfield Property for one night and to sleep outside, without any

   protective structure, fully exposed to the elements, the following night.

170.   During this time, Plaintiffs Casillas-Serrano and Hernandez-Martinez had no way to

   purchase and/or prepare meals, launder their clothing, or bathe. These Plaintiffs had no

   choice but to request permission to enter a nearby home, they believed to be occupied by

   Valadez, Sr.’s estranged wife, to access a toilet.

171.   On their third day in North Carolina, the Valadez Defendants transported Plaintiffs

   Casillas-Serrano and Hernandez-Martinez to a nearby motel (“Smithfield Motel Labor

   Camp”) to bathe in a room that was occupied at that time by other workers on the Valadez

   Defendants’ farm labor crew. After they bathed, the Valadez Defendants then transported

   them back to Defendant Valadez Jr.’s Smithfield Property.




         Case 5:20-cv-00205-FL Document 1 Filed 05/18/20 Page 34 of 63
172.   On the third night, the Valadez Defendants transported Plaintiffs Casillas-Serrano and

   Hernandez-Martinez to a migrant labor camp in Garland, North Carolina (“Garland Labor

   Camp”).

173.   The Valadez Defendants housed Plaintiffs Moshan-Martinez, De la Rosa-Alvarado,

   Gomez-Gonzalez, and Lopez-Lopez in an isolated labor camp off of Moses Register Lane in

   Dunn, North Carolina (“Dunn Labor Camp”).

174.   The Dunn Labor Camp did not comply with the NCMHA. Among other violations, the

   Valadez Defendants provided Plaintiffs soiled mattresses in disrepair, the labor camp had

   only two toilets that were functional for over 50 labor camp occupants, the shower spigots

   were not all functional, and there was no hot water supply to bathe, prepare foods, and

   launder their clothing.

175.   The Dunn Labor Camp did not provide reasonable protection for inhabitants from insects

   and rodents. Plaintiffs and their coworkers found and killed multiple snakes in the interior

   areas of the labor camp barracks, including a rattlesnake in the Dunn Labor Camp kitchen.

176.   The Valadez Defendants transported Plaintiffs Moshan-Martinez, De la Rosa-Alvarado,

   Gomez-Gonzalez, and Lopez-Lopez to the Dunn Labor Camp in the early morning hours of

   May 14, 2018, when they first arrived in North Carolina, and left them for over 12 hours.

   Because they had no independent means of transport, those Plaintiffs and their co-workers

   searched the surrounding area on foot for stores to purchase food. However, due to the rural

   isolation of the labor camp location and their complete lack of knowledge about the area, they

   were not able to locate food sources. They also did not know when anyone who would know

   how to find food would be in contact with them. Plaintiffs Moshan-Martinez, De la Rosa-




         Case 5:20-cv-00205-FL Document 1 Filed 05/18/20 Page 35 of 63
   Alvarado, Gomez-Gonzalez, and Lopez-Lopez had arrived without sufficient food to eat and

   suffered anxiety over how they would obtain food and other necessary provisions in the future.

177.   The Valadez Defendants housed Plaintiffs Gomez-Santiz and Lopez-Arcos in an isolated

   labor camp off of Langdon Road in Angier, North Carolina, (“Angier Labor Camp”).

178.   The Angier Labor Camp did not comply with the NCMHA. Among other violations, the

   Valadez Defendants failed to turn on the water supply when Plaintiffs arrived leaving them

   without any water for several days. When the water was turned on, there was no hot water to

   bathe, launder their clothing, and safely prepare their food.

179.   The Angier Labor Camp did not have reasonable protection for inhabitants from insects

   and rodents, as the camp was infested with both. Plaintiffs staying at Angier Labor Camp and

   their coworkers found and killed a large snake in their sleeping area.

180.   The Valadez Defendants initially housed Plaintiff Jimenez-Giron at the Smithfield Motel

   Labor Camp.

181.   The Valadez Defendants then housed Plaintiff Jimenez-Giron in an isolated labor camp

   accessed by Sleepy Creek Drive in Harrells, North Carolina, (“Sleepy Creek Labor Camp”).

182.   In 2018, the Sleepy Creek Labor Camp was registered with the North Carolina

   Department of Labor by Goldsboro Milling Co., with multiple structures with the total

   capacity to house approximately 476 occupants.

183.   The Sleepy Creek Labor Camp is a remote camp hidden from view of the public road and

   can only be accessed by two concealed dirt roads that are gated at the entrance from the

   public road.

184.   During the 2018 season, the geographic area in which the Sleepy Creek Labor Camp was

   located lacked coverage by most major cell phone companies which meant it was necessary




         Case 5:20-cv-00205-FL Document 1 Filed 05/18/20 Page 36 of 63
   to drive several miles from the camp to successfully make a phone call, use an internet-based

   text or voice messaging service, or otherwise access information online.

185.   During this time, the Valadez Defendants and the Sleepy Creek Defendants regularly

   consulted to monitor, control, and, at times, prohibit outside visitors to the Sleepy Creek

   Labor Camp during the worker occupants’, including Plaintiff Jimenez-Giron’s, non-work

   hours.

186.   When Plaintiff Jimenez-Giron was housed at the Sleepy Creek Labor Camp, the Valadez

   Defendants or Sleepy Creek Defendants caused the gates to the only public entrances to the

   Sleepy Creek Labor Camp to be closed and secured with a metal chain and multiple locked

   padlocks before and after buses transporting workers that entered and exited the confines of

   the camp.

       DEFENDANTS USED DEBT AND ISSUED THREATS TO PREVENT WORKER

                              ESCAPE PRIOR TO THE HARVEST

187.   The Valadez Defendants caused Plaintiffs to depart their hometowns in Mexico on or

   around May 4, 2018 to arrive in North Carolina to work for them.

188.   The Valadez Defendants did not make work available to their 2018 H-2A farm labor

   crew until on or around May 16, 2018 and/or May 17, 2018, approximately 12 to 13 days

   after their H-2A crew had departed from their hometowns in Mexico.

189.   Plaintiffs and their coworkers had to wait several days between arriving in North

   Carolina and being provided work by Defendants, which meant they were stuck at their

   migrant labor camps without any income during that time.

190.   Because many workers on the crew including Plaintiffs Casillas-Serrano, De la Rosa-

   Alvarado, Gomez-Santiz, Hernandez-Martinez, Jimenez-Giron, and Lopez-Arcos had




            Case 5:20-cv-00205-FL Document 1 Filed 05/18/20 Page 37 of 63
   exhausted their remaining savings on undisclosed and unanticipated travel expenses to travel

   from their hometowns in Mexico to North Carolina, they did not have money to buy

   groceries to prepare their meals. During this waiting period in North Carolina, Plaintiffs

   suffered because they did not have enough food to eat.

191.   Defendant Valadez, Jr. personally, and by and through the Valadez Defendants’ agents,

   convened multiple meetings in North Carolina and announced to his farm labor crew,

   including Plaintiffs Moshan-Martinez, Gomez-Gonzalez, Gomez-Santiz, Jimenez-Giron,

   Lopez-Arcos, and Lopez-Lopez, that the Valadez Defendants would not pay an hourly

   minimum wage and, instead, would only pay a piece rate of $2.50 per bucket of harvested

   blueberries regardless of the number of hours worked to harvest the berries.

192.   Without enough food or work, workers at the Valadez Defendants’ and the Sleepy Creek

   Defendants’ labor camp sites began to flee the labor camps.

193.   As a result, Defendant Valadez, Jr. personally, and by and through the Valadez

   Defendants’ agents, convened various meetings at Plaintiffs’ labor camps threatened the

   remaining workers, including Plaintiffs Moshan-Martinez, Gomez-Gonzalez, Gomez-Santiz,

   Jimenez-Giron, Lopez-Arcos, and Lopez-Lopez, that, he would report the people who had

   left to U.S. Immigration authorities and, that if they also left, he would report them to the

   U.S. government as well so that they would be made inadmissible for lawful entry into the

   U.S. in the future.

                         WORK IN BLUEBERRIES IN NORTH CAROLINA

194.   Upon information and belief, the Valadez Defendants provided labor to and/or supervised

   their 2018 H-2A farm labor crew, including Plaintiffs Moshan-Martinez, Gomez-Gonzalez,

   Gomez-Santiz, Jimenez-Giron, Lopez-Arcos, and Lopez-Lopez on various farms, including the




         Case 5:20-cv-00205-FL Document 1 Filed 05/18/20 Page 38 of 63
   farming operations operated by the Sleepy Creek Defendants, Defendant Winzeler Farms,

   and Defendant Cottle Farms.

195.   The blueberry farms operated by the Sleepy Creek Defendants, Defendant Winzeler

   Farms, and Defendant Cottle Farms where the only farms that referenced blueberry

   harvesting in the fixed site agricultural operation work contracts provided to the Valadez

   Defendants for their 2018 Blueberry and Varied Crop Applications.

196.   The Valadez Defendants transported Plaintiffs Moshan-Martinez, Gomez-Gonzalez,

   Gomez-Santiz, Jimenez-Giron, Lopez-Arcos, and Lopez-Lopez between the blueberry farm

   worksites and their labor camp housing and never told those Plaintiffs the name or address of

   the blueberry farm worksites.

197.   Plaintiffs Moshan-Martinez, Gomez-Gonzalez, Gomez-Santiz, Jimenez-Giron, Lopez-

   Arcos, and Lopez-Lopez do not know where exactly the Valadez Defendants took them to

   work harvesting blueberries because they were unfamiliar with the area, the blueberry fields

   were in isolated, rural areas lacking distinctive geographic points of reference, and because

   they were always transported there by their employers.

198.   Upon information and belief, the Sleepy Creek Defendants, Defendant Winzeler Farms,

   and Defendant Cottle Farms received a financial benefit including increased harvest and

   profits by using the Valadez Defendants to furnish farmworkers, including Plaintiffs, to

   harvest crops on their farms in 2018.

199.   Because the Valadez Defendants provided their farm labor crew to multiple farming

   operations, some of which have more than one field site being cultivated or harvested

   simultaneously, the Valadez Defendants also relied on the operators of the fixed-site farming

   operations, including the Sleepy Creek Defendants, Defendant Winzeler Farms, and Defendant




         Case 5:20-cv-00205-FL Document 1 Filed 05/18/20 Page 39 of 63
   Cottle Farms, to jointly oversee activities related to the housing, training, supervision, and field

   work of their crew during the 2018 season.

200.   Upon information and belief, in preparation for and during the 2018 season, the Sleepy

   Creek Defendants, Defendant Winzeler Farms, and Defendant Cottle Farms regularly directed

   the Valadez Defendants on matters regarding the transportation, housing, and supervision of

   Valadez’ H-2A farm labor crew on their respective farming operations.

201.   On some workdays, the Valadez Defendants required Plaintiffs Moshan-Martinez, Isaias

   Gomez-Gonzalez, Gomez-Santiz, Lopez-Arcos, and Lopez-Lopez to wait for extended periods

   of time on the bus at the worksite or elsewhere at the worksite before the Valadez Defendants’

   supervisors directed them to begin harvesting.

202.   For example, on May 17, 2018, the Valadez Defendants required Plaintiffs Moshan-

   Martinez, Gomez-Gonzalez, and Lopez-Lopez to wait approximately six hours after arriving at

   the blueberry farming operation before the Valadez Defendants’ supervisors directed them to

   begin harvesting.

203.   Because of the isolated location of the blueberry fields and the requirement to be ready to

   begin harvesting in the field at any time, Plaintiffs Moshan-Martinez, Isaias Gomez-Gonzalez,

   Gomez-Santiz, Lopez-Arcos, and Lopez-Lopez were not able to effectively use the time they

   waited for their own purposes during these wait times.

204.   Defendants assigned Plaintiffs Moshan-Martinez, Gomez-Gonzalez, Gomez-Santiz,

   Jimenez-Giron, Lopez-Arcos, and Lopez-Lopez to fields without sufficient mature fruit to

   harvest.

205.   When the Valadez Defendants required workers to depart their hometowns in Mexico to

   travel to North Carolina to work for them, Defendants knew, or should have known, that




         Case 5:20-cv-00205-FL Document 1 Filed 05/18/20 Page 40 of 63
   there would not be sufficient ripe berries at that point in the season to provide as much work

   or pay to the Plaintiffs and other H-2A workers as the Valadez Defendants and their agents

   had promised.

                                   UNLAWFUL PAY PRACTICES

206.   On Saturday, May 19, 2018, the Valadez Defendants transported Plaintiffs Moshan-

   Martinez, Gomez-Gonzalez, Gomez-Santiz, Jimenez-Giron, Lopez-Arcos, and Lopez-Lopez

   and their similarly situated co-workers to Defendant Valadez Jr.’s Smithfield Property to

   receive their first pay. Because there were hundreds of workers, they were required to wait

   outside in inclement weather for many hours while the Valadez Defendants distributed the pay.

207.   The Valadez Defendants transported Plaintiff Jimenez-Giron and other workers housed at

   the Sleepy Creek Labor Camp an hour and a half to this Smithfield pay day event.

208.   Despite requiring that she wait from the early morning and through the evening           at

   Defendant Valadez Jr.’s Smithfield Property in inclement weather, the Valadez Defendants did

   not pay Plaintiff Jimenez-Giron anything and told her that she would be transported back to the

   Sleepy Creek Labor Camp that evening.

209.   The Valadez Defendants’ agents instructed Plaintiff Jimenez-Giron that she would have to

   return the following day to receive her first pay.

210.   The Valadez Defendants failed to reimburse Plaintiffs Moshan-Martinez, Gomez-

   Gonzalez, Gomez-Santiz, Jimenez-Giron, Lopez-Arcos, and Lopez-Lopez and their similarly

   situated co-workers during their first workweek for the fees they incurred in Mexico to get the

   job, including the fees they had to pay to the Valadez Defendants’ agents in Mexico and their

   travel-related expenses including their inbound subsistence costs, border crossing fee,

   transportation within Mexico, hotel costs, visa fee, and visa processing-related fee.




         Case 5:20-cv-00205-FL Document 1 Filed 05/18/20 Page 41 of 63
211.   During this pay day event, the Valadez Defendants provided Plaintiffs Moshan-Martinez,

   Gomez-Gonzalez, Gomez-Santiz, and Lopez-Arcos each a wage statement which says they

   were each reimbursed $401.50, but the Valadez Defendants did not actually pay this money

   to these Plaintiffs or to their similarly situated co-workers.

212.   As a pre-condition to receive any wages for their blueberry harvesting work on payday, the

   Valadez Defendants required Plaintiffs Moshan-Martinez, Gomez-Gonzalez, Gomez-Santiz,

   and Lopez-Arcos to sign an acknowledgement that the Valadez Defendants had reimbursed

   them $401.50 for inbound travel and visa-related expenses, although that was not true..

213.   Plaintiffs Moshan-Martinez, Gomez-Gonzalez, Gomez-Santiz, and Lopez-Arcos felt like

   they had no choice but to sign the false reimbursement acknowledgement because they

   desperately needed to get paid for their work. They each felt scared because of the Valadez

   Defendants’ threats, and pressure because of their indebted state, their recent scare with food

   insecurity, and the need to provide for their families.

214.   Defendants’ failure to reimburse Plaintiffs Moshan-Martinez, Gomez-Gonzalez, Gomez-

   Santiz, Jimenez-Giron, Lopez-Arcos, and Lopez-Lopez and their similarly situated co-workers

   for these travel and visa-related fees incurred primarily for the benefit of Defendants, in their

   first workweek brought Plaintiffs’ pay below the FLSA minimum wage and the NCWHA

   promised wage for work performed that week.

215.   For their blueberry harvesting work, Defendants paid Plaintiffs Moshan-Martinez,

   Gomez-Gonzalez, Gomez-Santiz, Lopez-Arcos, and Lopez-Lopez and their similarly situated

   co-workers in cash and either provided these Plaintiffs paystubs with fictitious information,

   or failed to provide paystubs at all.




         Case 5:20-cv-00205-FL Document 1 Filed 05/18/20 Page 42 of 63
216.   The Valadez Defendants provided Plaintiffs Moshan-Martinez, Gomez-Gonzalez, Gomez-

   Santiz, and Lopez-Arcos and at least some of their co-workers paystubs that were deliberately

   fabricated to include false information about the hours worked and the pay received in order

   to make it appear as if the Valadez Defendants were complying with the requirements of an

   H-2A employer.

217.   The Valadez Defendants failed to provide Plaintiff Lopez-Lopez a pay-related document

   at all.

218.   For this workweek, Defendants failed to pay Plaintiffs Moshan-Martinez, Gomez-

   Gonzalez, Gomez-Santiz, Jimenez-Giron, Lopez-Arcos, and Lopez-Lopez and their similarly

   situated co-workers at least the product of the $11.46 per hour AEWR and their total hours

   worked. Since the $11.46 per hour AEWR was the wage promised by their employment

   contract and the H-2A regulations, Defendants thereby failed to pay the NCWHA promised

   wage due for work performed that week.

219.   For this workweek, Defendants also failed to pay Plaintiffs Moshan-Martinez, Gomez-

   Gonzalez, Gomez-Santiz, Jimenez-Giron, Lopez-Arcos, and Lopez-Lopez and their similarly

   situated co-workers at least the product of the $7.25 FLSA federal minimum wage rate and

   their total hours worked.

220.   Indebted and with far less income than they anticipated, Plaintiffs Moshan-Martinez,

   Gomez-Gonzalez, Gomez-Santiz, Jimenez-Giron, Lopez-Arcos, and Lopez-Lopez feared that if

   they left the Defendants’ employ, they would not be able to repay their debts and support

   themselves and their families back in Mexico.




             Case 5:20-cv-00205-FL Document 1 Filed 05/18/20 Page 43 of 63
       THE VALADEZ DEFENDANTS’ THREATS ESCALATED DURING THE HARVEST

                     TO FURTHER THEIR LABOR TRAFFICKING SCHEME

221.    Amid the oppressive living and working conditions, additional workers at the Valadez

   Defendants’ and the Sleepy Creek Defendants’ labor camp sites continued to flee.

222.    The Valadez Defendants’ on-site supervisors informed Plaintiffs Moshan-Martinez,

   Gomez-Gonzalez, Jimenez-Giron, and Lopez-Lopez that Defendant Valadez, Jr. planned to

   immediately start confiscating worker passports so that the remaining workers could not flee.

223.    The Valadez Defendants’ on-site supervisors made it known to Plaintiffs Moshan-

   Martinez, Gomez-Gonzalez, Gomez-Santiz, Jimenez-Giron, Lopez-Arcos, and Lopez-Lopez

   that Defendant Valadez, Jr. directed them and their other agents to extract additional fees

   from the workers that left Valadez’ employ before the end of their H-2A contract, including

   by visiting their families in Mexico to demand additional fees.

224.    The Valadez Defendants’ on-site supervisors made it known to Plaintiffs Gomez-Santiz

   and Lopez Arcos that Defendant Valadez, Jr. directed them to demand to hold property titles

   and other things of value as collateral from foreign workers that came to work for Defendants

   after them to prevent those workers from leaving prior to the completion of their contract.

225.    After Plaintiffs were finally able to escape, Plaintiffs Moshan-Martinez, Casillas-Serrano,

   Gomez-Gonzalez, Gomez-Santiz, Hernandez-Martinez, Jimenez-Giron, Lopez-Arcos, and

   Lopez-Lopez did not proactively contact the Valadez Defendants’ agents in Mexico or

   otherwise provide any information that they were no longer working for the Valadez

   Defendants in North Carolina.

226.    However, after their escape, Defendant Valadez, Jr. personally, and by and through his

   agents in North Carolina and Mexico, then threatened Plaintiffs Moshan-Martinez, Casillas-




          Case 5:20-cv-00205-FL Document 1 Filed 05/18/20 Page 44 of 63
   Serrano, Gomez-Gonzalez, Gomez-Santiz, Hernandez-Martinez, Jimenez-Giron, Lopez-Arcos,

   and Lopez-Lopez and their co-workers with serious harm.

227.   All Plaintiffs also feared for their personal safety and the safety of their families in

   Mexico when they learned from their former co-workers that they experienced similar

   threats.

                       FLSA COLLECTIVE ACTION ALLEGATIONS

228.   Plaintiffs Moshan-Martinez, Gomez-Gonzalez, Gomez-Santiz, Jimenez-Giron, Lopez-

   Arcos, and Lopez-Lopez bring this claim under the FLSA pursuant to the collective action

   procedure specified in 29 U.S.C. § 216(b) for themselves and all other similarly situated

   persons who were or will be employed by Defendants at any time in the time period starting

   with the first date in the three (3) year time period immediately preceding the date on which

   such person files a Consent to Sue in this action pursuant to 29 U.S.C. §216(b), and ending

   with the date final judgment is entered in this action.

229.   This FLSA collective action is for all workweeks in which Plaintiffs and the members of

   this FLSA collective action were or will not be paid at the hourly rate required by 29 U.S.C.

   § 206.

230.   This collective action is based upon the willful failure of Defendants to pay Plaintiffs

   Moshan-Martinez, Gomez-Gonzalez, Gomez-Santiz, Jimenez-Giron, Lopez-Arcos, and Lopez-

   Lopez and the members of this collective action wages free and clear on or before their

   regular payday for each workweek at the minimum wage rate required by 29 U.S.C. § 206

   for each hour or part of an hour worked by Plaintiffs and members of the collective action.




            Case 5:20-cv-00205-FL Document 1 Filed 05/18/20 Page 45 of 63
                                  FIRST CLAIM FOR RELIEF

                              (FAIR LABOR STANDARDS ACT)

231.   Plaintiffs incorporate each of the allegations contained in the preceding paragraphs by

   reference.

232.   Plaintiffs Moshan-Martinez, Gomez-Gonzalez, Gomez-Santiz, Jimenez-Giron, Lopez-

   Arcos, and Lopez-Lopez bring this claim for Defendants’ violations of the minimum wage

   provisions of the Fair Labor Standards Act, 29 U.S.C. §§ 201 et seq, on behalf of themselves

   and all others similarly situated.

233.   Plaintiffs have consented in writing to bring this FLSA action. Their written consents

   were filed with this Complaint and labeled as Exhibit A through Exhibit I.

234.   Defendants violated the minimum wage provisions of the FLSA, 29 U.S.C. § 206(a), by

   failing to pay Plaintiffs Moshan-Martinez, Gomez-Gonzalez, Gomez-Santiz, Jimenez-Giron,

   Lopez-Arcos, and Lopez-Lopez and the members of the collective action described in

   Paragraphs 228 through 230 at least the product of the federal minimum wage of $7.25 and

   the total number of hours of labor performed in each workweek during which they were

   employed.

235.   The violations of the minimum wage provisions of the FLSA resulted, in part, from

   Defendants’ failure to reimburse Plaintiffs Moshan-Martinez, Gomez-Gonzalez, Gomez-

   Santiz, Jimenez-Giron, Lopez-Arcos, and Lopez-Lopez and members of the collective action

   during their first week of employment for expenses incurred primarily for the benefit of

   Defendants, including recruitment fees, their inbound subsistence costs, lodging expenses

   near the U.S. Consulate, visa fees and visa-related processing fees, issuance of Form I-94,

   and the full cost of travel from their homes to Defendants’ jobsite. When these expenses are




         Case 5:20-cv-00205-FL Document 1 Filed 05/18/20 Page 46 of 63
   calculated as deductions from their first week’s pay, as required by law, they cause those

   Plaintiffs’ and the members of the collective action’s first week’s earnings to be less than the

   FLSA minimum wage.

236.   The violations of the minimum wage provisions of the FLSA also resulted from

   Defendants’ failure during various weeks to compensate Plaintiffs Moshan-Martinez, Gomez-

   Gonzalez, Gomez-Santiz, Jimenez-Giron, Lopez-Arcos, and Lopez-Lopez and members of the

   collective action at the minimum wage rate for all hours worked when Defendants paid

   Plaintiffs Moshan-Martinez, Gomez-Gonzalez, Gomez-Santiz, Jimenez-Giron, Lopez-Arcos,

   and Lopez-Lopez and members of the collective action a piece rate that amounted to less than

   the minimum wage.

237.   Upon information and belief, Defendants knew that they were required to pay Plaintiffs

   Moshan-Martinez, Gomez-Gonzalez, Gomez-Santiz, Jimenez-Giron, Lopez-Arcos, and Lopez-

   Lopez and members of the collective action at least the Federal minimum wage for each hour

   worked during a workweek. As such, Defendants’ failure to pay the Plaintiffs Moshan-

   Martinez, Gomez-Gonzalez, Gomez-Santiz, Jimenez-Giron, Lopez-Arcos, and Lopez-Lopez

   and members of the collective action the minimum wage was willful within the meaning of

   29 U.S.C. § 255.

238.   As a consequence of Defendants’ violation of their rights under the FLSA, Plaintiffs

   Moshan-Martinez, Gomez-Gonzalez, Gomez-Santiz, Jimenez-Giron, Lopez-Arcos, and Lopez-

   Lopez seek unpaid minimum wages, plus an equal amount in liquidated damages, and costs

   and attorneys’ fees, pursuant to 29 U.S.C. § 216(b), on behalf of themselves and the members

   of the collective action.




         Case 5:20-cv-00205-FL Document 1 Filed 05/18/20 Page 47 of 63
                               SECOND CLAIM FOR RELIEF

                      (NORTH CAROLINA WAGE AND HOUR ACT)

239.   Plaintiffs incorporate each of the allegations contained in the preceding paragraphs by

   reference.

240.   Defendants failed to pay Plaintiffs Moshan-Martinez, Gomez-Gonzalez, Gomez-Santiz,

   Jimenez-Giron, Lopez-Arcos, and Lopez-Lopez at least the product of the promised wage and

   each hour or part of an hour that Plaintiffs worked for Defendants for each workweek in

   which they were required to pay Plaintiffs the AEWR, in violation of N.C.G.S. §95-25.6.

241.   The violations of the NCWHA resulted, in part, from Defendants’ failure to reimburse

   Plaintiffs Moshan-Martinez, Gomez-Gonzalez, Gomez-Santiz, Jimenez-Giron, Lopez-Arcos,

   and Lopez-Lopez during their first week of employment for expenses incurred primarily for

   the benefit of Defendants, including recruitment fees, their inbound subsistence costs,

   lodging expenses near the U.S. Consulate, visa fees and visa-related processing fees, issuance

   of Form I-94, and the full cost of travel from their homes to Defendants’ jobsite. When these

   expenses are calculated as deductions from their first week’s pay, as required by law, they

   cause those Plaintiffs’ and the members of the collective action’s first week’s earnings to be

   less than the Adverse Effect Wage Rate promised to them.

242.   The violations of the NCWHA also resulted from Defendants’ failure during various

   weeks to compensate Plaintiffs Moshan-Martinez, Gomez-Gonzalez, Gomez-Santiz, Jimenez-

   Giron, Lopez-Arcos, and Lopez-Lopez at the Adverse Effect Wage Rate for all hours worked

   when Defendants paid them at a piece rate.

243.   As a result of these actions, Defendants are in violation of Plaintiffs Moshan-Martinez,

   Gomez-Gonzalez, Gomez-Santiz, Jimenez-Giron, Lopez-Arcos, and Lopez-Lopez’ rights under




         Case 5:20-cv-00205-FL Document 1 Filed 05/18/20 Page 48 of 63
   N.C.G.S. §§95-26.6, those Plaintiffs have suffered damages in the form of unpaid wages and

   liquidated damages that may be recovered from Defendants, jointly and severally, under

   N.C.G.S. §§95-25.22(a) and 95-25.22(a1).

                               THIRD CLAIM FOR RELIEF

                 (NORTH CAROLINA COMMON LAW OF CONTRACT)

244.   Plaintiffs incorporate each of the allegations contained in the preceding paragraphs by

   reference.

245.   This claim is brought by Plaintiffs Casillas-Serrano, De la Rosa-Alvarado, Hernandez-

   Martinez, and Jimenez-Giron for damages resulting from the Valadez Defendants’ breach of

   their employment contracts as embodied in the 2018 Blueberry Order.

246.   The terms and conditions of employment contained in 2018 Blueberry Order constituted

   the employment contracts between the Valadez Defendants and the H-2A workers, including

   Plaintiffs Casillas-Serrano, De la Rosa-Alvarado, Hernandez-Martinez, and Jimenez-Giron, the

   terms of which were supplied by federal regulations at 20 C.F.R. §§ 655.121, 655.122, and

   655.135.

247.   The Valadez Defendants offered employment on the terms and conditions set out in the

   2018 Application for Temporary Labor Certification and accompanying 2018 Blueberry

   Order.

248.   Plaintiffs Casillas-Serrano, De la Rosa-Alvarado, Hernandez-Martinez, and Jimenez-Giron

   accepted the Valadez Defendants’ offer.

249.   The Valadez Defendants breached their employment contracts with Plaintiffs Casillas-

   Serrano, De la Rosa-Alvarado, Hernandez-Martinez, and Jimenez-Giron by providing terms




         Case 5:20-cv-00205-FL Document 1 Filed 05/18/20 Page 49 of 63
   and conditions of employment that were materially different from those in the 2018

   Blueberry Order.

250.   The Valadez Defendants breached their employment contracts with Plaintiffs Casillas-

   Serrano, De la Rosa-Alvarado, Hernandez-Martinez, and Jimenez-Giron by charging a

   recruitment fee.

251.   The Valadez Defendants breached their employment contracts with Plaintiffs Casillas-

   Serrano, De la Rosa-Alvarado, Hernandez-Martinez, and Jimenez-Giron by failing to

   contractually forbid their agents from seeking or receiving payments or other compensation

   from prospective employees, including these Plaintiffs.

252.   The Valadez Defendants breached their employment contracts with Plaintiffs Casillas-

   Serrano, De la Rosa-Alvarado, and Hernandez-Martinez by failing to provide housing that

   complied with 20 CFR § 655.122(d) and the NCMHA.

253.   The Valadez Defendants breached their employment contract with Plaintiff Jimenez-

   Giron by failing to pay Plaintiff Jimenez-Giron the promised minimum hourly wage of

   $11.46 for each compensable hour of work in a workweek.

254.   The Valadez Defendants breached their employment contract with Plaintiff Jimenez-

   Giron by failing to pay Plaintiff Jimenez-Giron at least the applicable Federal minimum

   wage for each compensable hour of work in a workweek.

255.   The Valadez Defendants breached their employment contract with Plaintiff Jimenez-

   Giron by failing to timely provide reimbursement for her inbound transportation expenses.

256.   The Valadez Defendants breached their employment contract with Plaintiff Jimenez-

   Giron by failing to accurately record her hours worked.




         Case 5:20-cv-00205-FL Document 1 Filed 05/18/20 Page 50 of 63
257.   The Valadez Defendants’ breach of their employment contracts with Plaintiffs Casillas-

   Serrano, De la Rosa-Alvarado, Hernandez-Martinez, and Jimenez-Giron caused substantial

   injuries.

258.   The Valadez Defendants are liable to Plaintiffs Casillas-Serrano, De la Rosa-Alvarado,

   Hernandez-Martinez, and Jimenez-Giron for the damages that arose naturally and according to

   the usual course of things from Defendants’ breach, as provided by federal common law

   and/or North Carolina common law, including unpaid wages, damages arising from the

   delay, and prejudgment interest.

259.   This claim is also brought by Plaintiffs Moshan-Martinez, Gomez-Gonzalez, Gomez-

   Santiz, Lopez-Arcos, and Lopez-Lopez,for damages resulting from the Valadez Defendants’

   breach of the employment contracts as embodied in the 2018 Varied Crop Order.

260.   The terms and conditions of employment contained in 2018 Varied Crop Order

   constituted the employment contracts between the Valadez Defendants and the H-2A

   workers, including Plaintiffs Moshan-Martinez, Gomez-Gonzalez, Gomez-Santiz, Lopez-

   Arcos, and Lopez-Lopez, the terms of which were supplied by federal regulations at 20

   C.F.R. §§ 655.121, 655.122, and 655.135.

261.   The Valadez Defendants offered employment on the terms and conditions set out in the

   2018 Application for Temporary Labor Certification and accompanying 2018 Varied Crop

   Order.

262.   Plaintiffs Moshan-Martinez, Gomez-Gonzalez, Gomez-Santiz, Lopez-Arcos, and Lopez-

   Lopez accepted the Valadez Defendants’ offer.

263.   The Valadez Defendants breached their employment contracts with Plaintiffs Moshan-

   Martinez, Gomez-Gonzalez, Gomez-Santiz, Lopez-Arcos, and Lopez-Lopez by providing




          Case 5:20-cv-00205-FL Document 1 Filed 05/18/20 Page 51 of 63
   terms and conditions of employment that were materially different from those in the 2018

   Varied Crop Order.

264.   The Valadez Defendants breached their employment contracts with Plaintiffs Moshan-

   Martinez, Gomez-Gonzalez, Gomez-Santiz, Lopez-Arcos, and Lopez-Lopez by charging a

   recruitment fee.

265.   The Valadez Defendants breached their employment contracts with Plaintiffs Moshan-

   Martinez, Gomez-Gonzalez, Gomez-Santiz, Lopez-Arcos, and Lopez-Lopez by failing to

   contractually forbid their agents from seeking or receiving payments or other compensation

   from prospective employees, including these Plaintiffs.

266.   The Valadez Defendants breached their employment contracts with Plaintiffs Moshan-

   Martinez, Gomez-Gonzalez, Gomez-Santiz, Lopez-Arcos, and Lopez-Lopez by failing to

   provide housing that complied with 20 CFR § 655.122(d) and the NCMHA.

267.   The Valadez Defendants breached their employment contracts with Plaintiffs Moshan-

   Martinez, Gomez-Gonzalez, Gomez-Santiz, Lopez-Arcos, and Lopez-Lopez by failing to pay

   them the promised minimum hourly wage of $11.46 for each compensable hour of work in a

   workweek.

268.   The Valadez Defendants breached their employment contracts with Plaintiff Moshan-

   Martinez, Gomez-Gonzalez, Gomez-Santiz, Lopez-Arcos, and Lopez-Lopez by failing to pay

   them at least the applicable Federal minimum wage for each compensable hour of work in a

   workweek.

269.   The Valadez Defendants breached their employment contracts with Plaintiffs Moshan-

   Martinez, Gomez-Gonzalez, Gomez-Santiz, Lopez-Arcos, and Lopez-Lopez by failing to

   timely provide reimbursement for their inbound transportation expenses.




         Case 5:20-cv-00205-FL Document 1 Filed 05/18/20 Page 52 of 63
270.   The Valadez Defendants breached their employment contracts with Plaintiffs Moshan-

   Martinez, Gomez-Gonzalez, Gomez-Santiz, Lopez-Arcos, and Lopez-Lopez by failing to

   accurately record their hours worked.

271.   The Valadez Defendants’ breach of their employment contracts with Plaintiffs Moshan-

   Martinez, Gomez-Gonzalez, Gomez-Santiz, Lopez-Arcos, and Lopez-Lopez caused substantial

   injuries.

272.   The Valadez Defendants are liable to Plaintiffs Moshan-Martinez, Gomez-Gonzalez,

   Gomez-Santiz, Lopez-Arcos, and Lopez-Lopez for the damages that arose naturally and

   according to the usual course of things from the Valadez Defendants’ breach, as provided by

   federal common law and/or North Carolina common law, including unpaid wages, damages

   arising from the delay, and prejudgment interest.

                                FOURTH CLAIM FOR RELIEF

               (TRAFFICKING VICTIMS PROTECTION ACT - FORCED LABOR)

273.   Plaintiffs incorporate each of the allegations contained in the preceding paragraphs by

   reference.

274.   This civil claim is brought by Plaintiffs Moshan-Martinez, Gomez-Gonzalez, Gomez-

   Santiz, Jimenez-Giron, Lopez-Arcos, and Lopez-Lopez pursuant to the civil remedy provisions

   of the Trafficking Victims Protection Act, 18 U.S.C. § 1595 against the Valadez Defendants

   for violations of 18 U.S.C. § 1589(a).

275.   18 U.S.C. § 1589(a) provides that it is unlawful to “knowingly provide[] or obtain[] the

   labor or services of a person by any one of, or by any combination of, the following means—

   (1) by means of force, threats of force, physical restraint, or threats of physical restraint to

   that person or another person; (2) by means of serious harm or threats of serious harm to that




          Case 5:20-cv-00205-FL Document 1 Filed 05/18/20 Page 53 of 63
   person or another person; (3) by means of the abuse or threatened abuse of law or legal

   process; or (4) by means of any scheme, plan, or pattern intended to cause the person to

   believe that, if that person did not perform such labor or services, that person or another

   person would suffer serious harm or physical restraint.”

276.   In 2018, the Valadez Defendants, directly and vicariously through the acts of their agents

   and employees, knowingly attempted to and did threaten Plaintiffs Moshan-Martinez, Gomez-

   Gonzalez, Gomez-Santiz, Jimenez-Giron, Lopez-Arcos, and Lopez-Lopez with serious harm,

   including financial, reputational, and legal harm, in order to obtain the labor and services of

   these Plaintiffs in violation of 18 U.S.C. § 1589(a)(2).

277.   In 2018, the Valadez Defendants, directly and vicariously through the acts of their agents

   and employees, knowingly attempted to and did threaten Plaintiffs Moshan-Martinez, Gomez-

   Gonzalez, Gomez-Santiz, Jimenez-Giron, Lopez-Arcos, and Lopez-Lopez with the abuse of

   law or legal process, including threatening Plaintiffs with termination of their visas,

   deportation, and reporting Plaintiffs to Immigration and other federal U.S. government

   officials, in order to obtain the labor and services of Plaintiffs in violation of 18 U.S.C. §

   1589(a)(3).

278.   This civil claim is brought by Plaintiffs Moshan-Martinez, Gomez-Gonzalez, Gomez-

   Santiz, Jimenez-Giron, Lopez-Arcos, and Lopez-Lopez pursuant to the civil remedy provisions

   of the Trafficking Victims Protection Act, 18 U.S.C. § 1595 against the Sleepy Creek

   Defendants for violations of 18 U.S.C. § 1589(b).

279.   18 U.S.C. § 1589(b) provides that it is unlawful to knowingly benefit[], financially or by

   receiving anything of value, from participation in a venture which has engaged in the

   providing or obtaining of labor or services by any of the means described in subsection (a),




         Case 5:20-cv-00205-FL Document 1 Filed 05/18/20 Page 54 of 63
   knowing or in reckless disregard of the fact that the venture has engaged in the providing or

   obtaining of labor or services by any of such means.”

280.   In 2018, the Sleepy Creek Defendants knowingly financially benefitted from

   participation in a venture which engaged in forced labor as described in Paragraphs 274

   through 277, knowing or in reckless disregard of the fact that the venture engaged in forced

   labor.

281.   The Sleepy Creek Defendants financially benefitted from participating in the venture

   specified in Paragraphs 274 through 277 by increasing their harvest and profits due to

   obtaining Plaintiffs Moshan-Martinez, Gomez-Gonzalez, Gomez-Santiz, Jimenez-Giron,

   Lopez-Arcos, and Lopez-Lopez’ forced labor.

282.   For these violations, Plaintiffs Moshan-Martinez, Gomez-Gonzalez, Gomez-Santiz,

   Jimenez-Giron, Lopez-Arcos, and Lopez-Lopez have suffered injury and are entitled to

   recover damages, including punitive damages, and attorneys’ fees pursuant to 18 U.S.C. §

   1595(a).

                                 FIFTH CLAIM FOR RELIEF

                (TRAFFICKING VICTIMS PROTECTION ACT – TRAFFICKING)

283.   Plaintiffs incorporate each of the allegations contained in the preceding paragraphs by

   reference.

284.   This civil claim is brought by all Plaintiffs pursuant to the civil remedy provisions of the

   Trafficking Victims Protection Act, 18 U.S.C. § 1595, against the Valadez Defendants for

   violations of 18 U.S.C. § 1590.

285.   18 U.S.C. § 1590 provides that it is unlawful to “knowingly recruit[], harbor[],

   transport[], provide[], or obtain[] by any means, any person for labor or services in violations




            Case 5:20-cv-00205-FL Document 1 Filed 05/18/20 Page 55 of 63
   of laws prohibiting peonage, slavery, involuntary servitude, and forced labor” within the

   meaning of the provisions of the Trafficking Victims Protection Act.

286.   The Valadez Defendants, by and through their agents, knowingly recruited, provided, or

   obtained the labor of Plaintiffs by various fraudulent and/or coercive means including:

       a. Knowingly making false representations on the 2018 Blueberry Application and

          accompanying 2018 Blueberry Clearance Order submitted to USDOL for approval;

       b. Knowingly making false representations on the 2018 Varied Crop Application and

          accompanying 2018 Varied Crop Clearance Order submitted to USDOL for approval;

       c. Making fraudulent promises to Plaintiffs regarding the terms of their living and/or

          working conditions with them in the U.S.;

       d. Making fraudulent promises to Plaintiffs Casillas-Serrano, De la Rosa-Alvarado, and

          Hernandez-Martinez regarding the length of their visa to work with them in the U.S.;

       e. Designing to ensnare Plaintiffs in debt in reliance on their promises of opportunity in

          furtherance of their trafficking scheme, whereupon the Valadez Defendants used this

          debt and threats towards Plaintiffs and the other workers in a campaign of fear as a

          means of imprisoning Plaintiffs;

       f. Trapping Plaintiffs in debt and allowing no alternative means to pay their debt other

          than continuing to work for the Valadez Defendants;

       g. Forcing Plaintiffs Moshan-Martinez, Gomez-Gonzalez, Gomez-Santiz, Jimenez-Giron,

          Lopez-Arcos, and Lopez-Lopez to perform farm labor to work off their debt; and

       h. Threatening Plaintiffs verbally, directly and indirectly, through their threatened acts

          of harm towards other workers in view of Plaintiffs.

287.   The Valadez Defendants intended to benefit from their trafficking scheme.




         Case 5:20-cv-00205-FL Document 1 Filed 05/18/20 Page 56 of 63
288.   Through these activities, the Valadez Defendants knowingly recruited, transported, and

   harbored Plaintiffs so as to obtain their labor or services by:

       a. by means of force, threats of force, physical restraint, or threats of physical restraint

           to that person or another person;

       b. by means of serious harm or threats of serious harm to that person or another person;

       c. by means of the abuse or threatened abuse of law or legal process; or

       d. by means of any scheme, plan, or pattern intended to cause the person to believe that,

           if that person did not perform such labor or services, that person or another person

           would suffer serious harm or physical restraint.

289.   For these violations, Plaintiffs have suffered injury and are entitled to recover damages,

   including punitive damages, and attorneys’ fees pursuant to 18 U.S.C. § 1595(a).

                                  SIXTH CLAIM FOR RELIEF

                        (UNFAIR AND DECEPTIVE PRACTICES ACT)

290.   Plaintiffs incorporate each of the allegations contained in the preceding paragraphs by

   reference.

291.   This civil claim is brought by Plaintiffs pursuant to the North Carolina Unfair and

   Deceptive Practices Act (UDPA), against the Valadez Defendants for violations of N.C. Gen.

   Stat. § 75-1.1, et seq.

292.   The Valadez Defendants breached their contracts with Plaintiffs in a manner that

   included substantial aggravating circumstances and acts of deception, including

   misrepresenting the amount of work available, the wage rate to be paid, the fact of

   reimbursement for Plaintiffs’ travel, visa, and border crossing costs, and the condition of

   housing for Plaintiffs, which caused substantial injury to Plaintiffs.




         Case 5:20-cv-00205-FL Document 1 Filed 05/18/20 Page 57 of 63
293.   The Valadez Defendants’ policy or practice of unlawfully charging recruitment fees

   while signing written assurances that no such fees would be charged was an unfair act or

   practice within the meaning of the UDPA. It was immoral, unethical, oppressive, deceptive,

   and offensive to public policy.

294.   The Valadez Defendants’ policy or practice of overstating the length of the H-2A visa to

   be provided to Plaintiffs Casillas-Serrano, De la Rosa-Alvarado, and Hernandez-Martinez

   was an unfair act or practice within the meaning of the UDPA. It was immoral, unethical,

   oppressive, deceptive, and offensive to public policy.

295.   The foregoing conduct constitutes an activity “in or affecting commerce” within the

   meaning of the UDPA.

296.   As a result of the reliance of Plaintiffs on the Valadez Defendants’ misrepresentations,

   unlawful acts, deceptive promises and unfair marketing and promises of payment, Plaintiffs

   suffered damages, including emotional distress and unpaid wages.

297.   Plaintiffs are entitled to recover all damages resulting from the Valadez Defendants’

   unfair and deceptive conduct, as well as treble damages under N.C. Gen. Stat. § 75-16.

298.   The foregoing conduct in violation of N.C. Gen. Stat. § 75-1.1 was willful, warranting an

   award of reasonable attorneys’ fees to Plaintiffs. N.C. Gen. Stat. § 75-16.1.

                                 SEVENTH CLAIM FOR RELIEF

                                     (MISREPRESENTATION)

299.   This claim is brought by all Plaintiffs against the Valadez Defendants and arises under

   the common law of torts.




         Case 5:20-cv-00205-FL Document 1 Filed 05/18/20 Page 58 of 63
300.   The Valadez Defendants, personally and through their agents, made written and oral

   material misrepresentations to the Plaintiffs while recruiting them as H-2A workers for work

   with the Defendants in the U.S. These misrepresentations included, among other things:

           a. that the Valadez Defendants would procure Plaintiffs Casillas-Serrano, De la Rosa-

                Alvarado, and Hernandez-Martinez a visa for six (6) months of work with them;

           b. that Plaintiffs would be paid $11.46 per hour for all of their hours of work each

                work week;

           c.   that the Valadez Defendants would provide housing that complied with local,

                state, and federal health and safety standards; and

           d. That the Valadez Defendants would pay and/or reimburse Plaintiffs’ visa,

                transportation, border crossing, and subsistence expenses.

       198. The Valadez Defendants made these misrepresentations intending that the Plaintiffs

rely upon them in order to induce the Plaintiffs to pay the recruitment fees that they demanded.

       199. These representations were false and were known by the Valadez Defendants to be

false at the time that the Plaintiffs were recruited by the Valadez Defendants.

       200. In reliance upon the Valadez Defendants’ misrepresentations, all Plaintiffs paid

large sums of money to the Valadez Defendants for their required fees, and, in order to pay these

fees, nearly all Plaintiffs borrowed the money at steep rates of interest, and with some Plaintiffs

having to mortgaging their property or their family’s property as security for the loans.

       201. Plaintiffs were injured as a result of their reliance on the Valadez Defendants’ false

statements and misrepresentations, which caused them to pay large sums of money to the

Valadez Defendants, leave their homes, families, and employment in Mexico and come to the

U.S. where they were not given their promised wages and working and living conditions.




          Case 5:20-cv-00205-FL Document 1 Filed 05/18/20 Page 59 of 63
       202. As a result of the Valadez Defendants’ misrepresentations, Plaintiffs suffered

damages.

                                         JURY DEMAND

301.   Plaintiffs demand a trial by jury on all issues so triable.

                                      PRAYER FOR RELIEF

WHEREFORE, Plaintiffs respectfully request that this Honorable Court enter an order:

   1. Finding that this Court has jurisdiction over Plaintiffs’ claims;

   2. Grant a jury trial on all issues so triable;

   3. Declaring that Defendants violated Plaintiffs Moshan-Martinez, Gomez-Gonzalez,

       Gomez-Santiz, Jimenez-Giron, Lopez-Arcos, and Lopez-Lopez’ rights under the FLSA as

       set forth in the First Claim for Relief;

   4. Declaring that Defendants violated Plaintiffs Moshan-Martinez, Gomez-Gonzalez,

       Gomez-Santiz, Jimenez-Giron, Lopez-Arcos, and Lopez-Lopez’ rights under the NCWHA

       as set forth in the Second Claim for Relief;

   5. Declaring that the Valadez Defendants violated Plaintiffs’ rights under the common law

       of contracts as set forth in the Third Claim for Relief;

   6. Declaring that the Valadez Defendants and the Sleepy Creek Defendants violated

       Plaintiffs’ rights under the TVPA as set forth in the Fourth Claim for Relief;

   7. Pursuant to 29 U.S.C. § 216(b), certify named Plaintiffs Moshan-Martinez, Gomez-

       Gonzalez, Gomez-Santiz, Jimenez-Giron, Lopez-Arcos, and Lopez-Lopez as the

       representative of the FLSA collective action that is alleged in Paragraphs 228 through

       230 above with respect to the First Claim for Relief;




           Case 5:20-cv-00205-FL Document 1 Filed 05/18/20 Page 60 of 63
   8. Enter judgment awarding Plaintiffs Moshan-Martinez, Gomez-Gonzalez, Gomez-Santiz,

       Jimenez-Giron, Lopez-Arcos, and Lopez-Lopez and members of the collective action their

       respective unpaid minimum wages and an equal amount in liquidated damages;

   9. Enter judgment awarding each Plaintiff their respective unpaid promised wages and an

       equal amount in liquidated damages;

   10. Enter judgment awarding Plaintiffs Casillas-Serrano, De la Rosa-Alvarado, Hernandez-

       Martinez, and Jimenez-Giron their actual damages for the Valadez Defendants’ breach of

       their employment contracts, as embodied in the 2018 Blueberry Order and

   11. Enter judgment awarding Plaintiffs Moshan-Martinez, Gomez-Gonzalez, Gomez-Santiz,

       Lopez-Arcos, and Lopez-Lopez their actual damages for the Valadez Defendants’ breach

       of their employment contracts, as embodied in the 2018 Varied Crop Order;

   12. Enter judgment awarding each Plaintiff their actual damages from the Valadez

       Defendants’ unfair and deceptive conduct, as well as treble damages;

   13. Enter judgment awarding each Plaintiff their actual damages from the Valadez

       Defendants’ misrepresentations;

   14. Awarding Plaintiffs’ costs, pre- and post- judgment interest as allowable by law, and a

       reasonable attorneys' fee of this action pursuant to the FLSA, 29 U.S.C. § 216, the

       NCWHA, N.C.G.S. § 95-25.22, the TVPA, 18 U.S.C. § 1595(a), and the UDPA, N.C.

       Gen. Stat. § 75-16.1.

   15. Enjoining Defendants from further violations of the law alleged herein; and

   16. Awarding other such relief as the Court may deem just and proper.



This the 18th day of May, 2020.




         Case 5:20-cv-00205-FL Document 1 Filed 05/18/20 Page 61 of 63
                           Respectfully submitted,


                           /s/ Caitlin A. Ryland
                           Caitlin A. Ryland
                           North Carolina State Bar No. 38472
                           Email: CaitlinR@legalaidnc.org

                           /s/ Aaron E. Jacobson
                           Aaron E. Jacobson
                           North Carolina State Bar No. 44065
                           Email: AaronJ@legalaidnc.org

                           /s/ Benjamin L. Williams
                           Benjamin L. Williams
                           North Carolina State Bar No. 53665
                           Email: BenjaminW@legalaidnc.org

                           Legal Aid of North Carolina
                           Farmworker Unit
                           P.O. Box 26626
                           Raleigh, NC 27611
                           Phone: (919) 856-2180

                           /s/ Clermont F. Ripley
                           Clermont F. Ripley
                           N.C. Bar No. 36761
                           Email: clermont@ncjustice.org

                           /s/ Carol L. Brooke
                           Carol L. Brooke
                           N.C. Bar No. 29126
                           Email: carol@ncjustice.org

                           North Carolina Justice Center
                           P.O. Box 28068
                           Raleigh, NC 27611
                           Phone: (919) 856-2570

                           Attorneys for Plaintiffs




Case 5:20-cv-00205-FL Document 1 Filed 05/18/20 Page 62 of 63
                                INDEX OF EXHIBITS


Exhibit A. Consent to Sue Form for Plaintiff Jose Rolando Moshan-Martinez

Exhibit B. Consent to Sue Form for Plaintiff Jose Eduardo Casillas-Serrano

Exhibit C. Consent to Sue Form for Plaintiff Bulmaro de la Rosa-Alvarado

Exhibit D. Consent to Sue Form for Plaintiff Isaias Gomez-Gonzalez

Exhibit E. Consent to Sue Form for Plaintiff Efrain Gomez-Santiz

Exhibit F. Consent to Sue Form for Plaintiff Jose Luis Hernandez-Martinez

Exhibit G. Consent to Sue Form for Plaintiff Maricela Jimenez-Giron

Exhibit H. Consent to Sue Form for Plaintiff Oscar Guadalupe Lopez-Arcos

Exhibit I. Consent to Sue Form for Plaintiff Lorenzo Lopez-Lopez

Exhibit J. 2018 Blueberry Clearance Order

Exhibit K. 2018 Sleepy Creek Farms Contract

Exhibit L. 2018 Winzeler Farms Contract

Exhibit M. 2018 Varied Crop Clearance Order

Exhibit N. Work contracts for 2018 Varied Crop Clearance Order including the 2018 Cottle

   Farms Contract




      Case 5:20-cv-00205-FL Document 1 Filed 05/18/20 Page 63 of 63
